 

--------------------------------------------------------------------------------

THIS DOCUMENT IS IMPORTANT AND REQUIRES YOUR IMMEDIATE ATTENTION

--------------------------------------------------------------------------------



If you are in any doubt as to the action you should take, you should seek your
own personal financial advice immediately from your stockbroker, bank manager,
solicitor, accountant, fund manager or other independent financial adviser
authorised under the Financial Services and Markets Act 2000 if you are in the
United Kingdom or, if you are not, another appropriately authorised independent
financial adviser.


This document should be read in conjunction with the accompanying Form of
Acceptance.


If you sell or have sold or otherwise transferred all of your ADSL Shares (other
than pursuant to the Offer) you should forward this document and the
accompanying documents (but not the personalised Form of Acceptance) as soon as
possible to the purchaser or transferee or to the stockbroker, bank or other
agent through whom the sale or transfer was effected. However, these documents
must not be forwarded, distributed or transmitted in, into or from any
jurisdiction where to do so would violate the laws in that jurisdiction. If you
have sold or otherwise transferred part only of your holding of ADSL Shares you
should retain these documents and contact your stockbroker, bank or other agent
through whom the sale or transfer was effected.
 

--------------------------------------------------------------------------------



Recommended Share Offer
For
Asia Distribution Solutions Limited
By
Yarraman Winery Inc.


[logo.jpg]
Asia Distribution Solutions Limited
 

--------------------------------------------------------------------------------

 
A letter of recommendation in respect of the Offer from the Chairman of Asia
Distribution Solutions Limited is set out on pages 2 to 10 of this document.


Evolution Securities China Limited, which is authorised and regulated in the
United Kingdom by the Financial Services Authority for the conduct of investment
business, is acting exclusively for ADSL and for no-one else in connection with
the Offer and will not be responsible to anyone other than ADSL for providing
the protections afforded to clients of Evolution Securities China Limited, nor
for providing advice in relation to the Offer or any matters referred to herein.


To accept the Offer in respect of ADSL Shares held in Certificated Form, the
Form of Acceptance must be completed, signed and returned together with your
share certificate(s) and any other documents of title by post or (during normal
business hours only) by hand to Capita Registrars, Corporate Actions, The
Registry, 34 Beckenham Road, Kent, Beckenham, BR3 4TU as soon as possible and,
in any event, so as to be received by Capita Registrars no later than 1.00 pm
(London time) on 19th December 2008 by following the procedure set out in the
Form of Acceptance and paragraph 11 of Part II of this document.


To accept the Offer in respect of ADSL Depository Interests, you must first
withdraw the underlying ADSL Shares from the ADSL Depository Interest
arrangements by inserting your Stock Withdrawal in the usual way and in
accordance with the established CREST procedures. You will then be sent a share
certificate in respect of the underlying ADSL Shares. The Form of Acceptance
must be completed, signed and returned together with the share certificate to
Capita Registrars at the address, and in accordance with the procedures, set out
above. If you are a CREST sponsored member, you must refer to your CREST sponsor
as only your CREST sponsor will be able to action your withdrawal.


--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

IMPORTANT NOTICE

--------------------------------------------------------------------------------



ADSL Shareholders are reminded that the City Code does not apply to ADSL as it
is incorporated in the Cayman Islands and that the Offer will not be regulated
by the UK takeover authorities. The Implementation Agreement contains provisions
as to the conduct of the Offer, which have been reflected in the terms of the
Offer as set out in Appendix 1 of this document.


The certificates representing the New YRMN Shares shall be restricted from
resale in the United States until the New YRMN Shares have been registered for
resale, save where an exemption from the registration requirements is available
for any such resale. Upon issuance the New YRMN Shares shall bear the following
restrictive legend:


“THESE SECURITIES HAVE BEEN ISSUED IN RELIANCE UPON THE EXEMPTION PROVIDED BY
REGULATION S OF THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”) AND
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION O R THE
SECURITIES COMMISSION OF ANY STAT E OR OTHER JURISDICTION, AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTI O N F RO M, O R IN
A TRAN S AC TI O N N OT S UBJE C T TO , THE RE G I S TRATI O N REQUIREMENTS OF
THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.”


After completion of the Offer, YRMN intends to file a registration statement
with the United States Securities and Exchange Commission for the purpose of
registering for resale all of the New YRMN Common Shares issued in connection
with the Offer (including the New YRMN Common Shares created on the conversion
of the New YRMN Preferred Shares). In connection with the registration of the
New YRMN Common Shares you will need to complete and sign the Questionnaire and
return it to Yarraman at Fleet House, 8-12 New Bridge Street, London, ECV4 6AL
United Kingdom no later than 1:00 pm (London time) on 19thDecember 2008. Your
failure to return the Questionnaire to YRMN will preclude your New YRMN Common
Shares from being included in the registration statement covering the resale of
the New YRMN Common Shares. The information provided by you in the Questionnaire
will be used by and relied upon by YRMN in connection with the preparation and
completion of the registration statement covering the resale of the New YRMN
Common Shares.


ADSL Shareholders should be aware that, whilst they will acquire title to their
YRMN Common Shares immediately upon issue, they will not be able to trade them
for up to six months following their issue. Please see paragraph 13 of Part II
for further details.


The contact information for the transfer agent and registrar in the United
States for YRMN Common Shares is:


Pacific Stock Transfer Company
500 E. Warm Springs Road, Suite 240
Las Vegas, NV 89119
Telephone: 702-361-3033
Fax: 702-433-1979
Web address: www.pacificstocktransfer.com

i

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

FORWARD-LOOKING STATEMENTS

--------------------------------------------------------------------------------



This document contains a number of forward-looking statements relating to YRMN
and the ADSL Group with respect to, amongst others, the following: financial
conditions; result of operations; economic conditions in which YRMN and the ADSL
Group operate; the business of YRMN and the ADSL Group; future benefits of the
Offer; and management plans and objectives. Yarraman considers any statements
that are not historical facts as “forward-looking statements”. They relate to
events and trends that are subject to risk and uncertainties that could cause
the actual results and financial position of Yarraman and/ or the ADSL Group to
differ materially from the information presented in the relevant forward-looking
statement. When used in this document the words “estimate”, “project”, “intend”,
“aim”, “anticipate”, “believe”, “expect”, “should” and similar expressions, as
they relate to YRMN and/or the ADSL Group or the management of any of them, are
intended to identify such forward-looking statements which speak only as at the
date of this document. Neither YRMN nor ADSL undertakes any obligation publicly
to update or revise any of the forward looking statements, whether as a result
of new information, future events or otherwise, save in respect of any
requirements under applicable laws, the AIM Rules, the SEC Rules and other
applicable regulations.


To accept the Offer in respect of ADSL Shares held in Certificated Form, the
Form of Acceptance must be completed, signed and returned together with your
share certificate(s) and any other documents of title by post or (during normal
business hours only) by hand to Capita Registrars Corporate actions, at The
Registry 34, Beckenham Road, Beckenham Kent, BR3 4TU as soon as possible and, in
any event, so as to be received by Capita Registrars no later than 1.00 pm
(London time) on 19th December 2008 by following the procedure set out in the
Form of Acceptance and paragraph 11 of Part II of this document.


To accept the Offer in respect of ADSL Depository Interests, you must first
withdraw the underlying ADSL Shares from the ADSL Depository Interest
arrangements by inserting your Stock Withdrawal in the usual way and in
accordance with the established CREST procedures. You will then be sent a share
certificate in respect of the underlying ADSL Shares. The Form of Acceptance
which must be completed, signed and returned together with the share certificate
to Capita Registrars at the address, and in accordance with the procedures, set
out above. If you are a CREST sponsored member, you must refer to your CREST
sponsor as only your CREST sponsor will be able to action your withdrawal.


If you have any questions relating to this document or the completion and return
of the accompanying Form of Acceptance, please telephone Capita Registrars
between 9.00 a.m. and 5.00 p.m. (London time) Monday to Friday (except UK public
holidays) on +44 (0) 871 664 0321 from within the UK or +4420 8639 3399 if
calling from outside the UK. Calls to the +44 (0) 871 664 0321 number cost 10
pence per minute (including VAT) plus your service provider’s network extras.
Calls to the helpline from outside the UK will be charged at applicable
international rates. Different charges may apply to calls from mobile telephones
and calls may be recorded and randomly monitored for security and training
purposes. The helpline cannot provide advice on the merits of the Offer nor give
any financial, legal or tax advice.
 
ii

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

CONTENTS

--------------------------------------------------------------------------------




   
Page
     
EXPECTED TIMETABLE OF PRINCIPAL EVENTS
 
1  
     
PART I: LETTER FROM THE CHAIRMAN OF ADSL
 
2  
     
PART II: LETTER FROM THE CHAIRMAN OF YARRAMAN
 
11
     
Appendix 1: Conditions and further terms of the Offer
 
29
     
Appendix 2: Historical financial information relating to Yarraman
 
42
     
Appendix 3: Historical financial information relating to ADSL
 
46
     
Appendix 4: Pro forma statement of net assets for the Enlarged Group
 
49
     
Appendix 5: Additional information relating to ADSL and Yarraman
 
51
     
Appendix 6: Definitions
 
64


iii

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

EXPECTED TIMETABLE OF PRINCIPAL EVENTS

--------------------------------------------------------------------------------



First Closing Date of the Offer
 
1:00 p.m. on 19th December 2008
           
Deadline for return of the Questionnaire to YRMN in order for your
   
New YRMN Shares to be included in the registration
   
statement covering the resale of the New YRMN Shares:
 
1:00 p.m. on 19th December 2008



Registration of YRMN Shares for resale:
Approximately 6 months after Closing


1

--------------------------------------------------------------------------------



   
PART I
LETTER FROM THE CHAIRMAN OF ADSL



[logo.jpg]
Asia Distribution Solutions Limited
(Incorporated and registered in the Cayman Islands under the Companies Law,
Cap.22
(Law 3 of 1961, as consolidated and revised) of the Cayman Islands with
registered number CT-185405)


Directors:
Registered office:
 
Michael James Kingshott CVO
Codan Trust Company
(Executive Chairman)
(Cayman) Limited
Steve But Sun Wong (Chief Executive Officer)
Cricket Square
Alan Ho Yin Leung (Chief Financial Officer)
Hutchins Drive
Andrew Ting Koon Tan (Operations Director)
P.O. Box 2681
 
Grand Cayman, KY1-1111
   
Cayman Islands
         
27th November 2008
 



To ADSL Shareholders and, for information only,
to holders of ADSL Options




Dear ADSL Shareholder,


RECOMMENDED OFFER BY YARRAMAN FOR ADSL


1. INTRODUCTION


On 4th September 2008 ADSL announced that it had reached agreement with Yarraman
on the terms of a recommended offer to be made by or on behalf of Yarraman for
the entire issued and to be issued share capital of ADSL, to be satisfied by the
issue of New YRMN Shares.


On 31st October 2008 ADSL announced, inter alia, that the to be issued share
capital of ADSL was to be satisfied by the issue to certain directors, senior
managers and advisers of ADSL of approximately 2.175 million new YRMN Shares in
consideration for their waiving their options and/or accrued remuneration
rights. It also announced that, following further negotiations, YRMN had also
reached agreement to acquire the Jugiong Vineyard in New South Wales, Australia,
comprising 475 acres of vineyard and a grape supply contract which has 4 years
remaining, from certain of the shareholders of Delta Dawn (who are also
shareholders in YRMN). The consideration for the acquisition of the Jugiong
Vineyard amounts to US$6 million to be satisfied by way of a two-year redeemable
convertible note to be issued by YRMN, bearing interest at 6 per cent per annum
and the assumption of US$5 million of outstanding debt against the property. The
acquisition of these assets by YRMN is interconditional with the Offer being
declared unconditional in all respects.


The Offer values the entire issued and to be issued share capital of ADSL at
approximately US$27 million.

2

--------------------------------------------------------------------------------



   
PART I
LETTER FROM THE CHAIRMAN OF ADSL

 
The purpose of this letter is to explain the background to the Offer and the
reasons why the ADSL Directors consider its terms to be fair and reasonable and
unanimously recommend that you accept the Offer. The ADSL Director Shareholders,
have given irrevocable undertakings to accept or procure acceptance of the Offer
in respect of their entire beneficial holdings of ADSL Shares amounting, in
total, to 8,814,522 ADSL Shares, representing approximately 27.57 per cent of
the existing issued share capital of ADSL.


The Offer itself, and the action you may take in order to accept the Offer, is
set out in the letter from the Chairman of Yarraman in Part II of this document.
The conditions of the Offer are set out in Appendix 1 and additional financial
and other information is set out in Appendices 2 to 5. Shareholders are reminded
to read all of this document and not just this Part I.


2. SUMMARY TERMS OF THE OFFER


Under the Offer, YRMN is offering to acquire the entire issued and to be issued
share capital of ADSL, subject to the conditions and further terms set out in
Part II and Appendix 1 of this document and in the accompanying Form of
Acceptance on the following basis:


With respect to the ADSL Shareholders:


for every 1 ADSL Share
1.908 New YRMN Common Shares



With respect to the ADSL Director Shareholders in respect of part of their
holdings:


for every 10 ADSL Shares
1.908 New YRMN Preferred Shares



Fractions of New YRMN Shares will not be allotted or issued to ADSL Shareholders
who accept the Offer (including such holders who are deemed to accept the Offer)
but will be rounded down to the nearest whole New YRMN Share.


An offer of 1.908 New YRMN Common Shares for each of the 31,969,358 ADSL Shares
in issue would require the issue of 60,997,535 new YRMN Common Shares. At
present YRMN does not have sufficient authority to issue this number of YRMN
Common Shares. Accordingly Yarraman will satisfy part of the consideration due
under the Offer by the issue and allotment of New YRMN Preferred Shares. To
simplify acceptance of the Offer for ADSL Shareholders, the ADSL Director
Shareholders have agreed to accept these New YRMN Preferred Shares pro rata in
exchange for some of their ADSL Shares. The ADSL Director Shareholders will
receive new YRMN Common Shares in exchange for their remaining ADSL Shares. All
other validly accepting ADSL Shareholders will also receive New YRMN Common
Shares.


Each New YRMN Preferred Share has the same rights (including in respect of
voting and all dividends made, paid or declared from the time they are issued
and allotted) as ten YRMN Common Shares. Accordingly the ADSL Director
Shareholder will receive only 1.908 New YRMN Preferred Shares for every ten ADSL
Shares exchanged. When the Additional YRMN Authority is granted, each New YRMN
Preferred Share will automatically convert into ten YRMN Common Shares, thereby
placing all of the ADSL Shareholders in the equal position of having received
1.908 New YRMN Common Shares for every ADSL Share held irrespective of whether
they initially receive New YRMN Common Shares or New YRMN Preferred Shares.

3

--------------------------------------------------------------------------------



   
PART I
LETTER FROM THE CHAIRMAN OF ADSL

 
The holders of ADSL Options and certain persons entitled to receive ADSL Shares
as payment of outstanding remuneration or fees have also agreed to accept New
YRMN Preferred Shares in return for surrendering their options and/or waiving
their rights to ADSL Shares. Please refer to paragraph 9 of this Part I and
paragraph 9 of Part II for further details.


ADSL Shareholders should be aware that, whilst they will acquire title to their
YRMN Shares immediately upon issue, in connection with the Offer, YRMN has
agreed to seek registration of the new YRMN Shares with the SEC. As a result,
ADSL Shareholders will not be able to trade their new YRMN Shares for up to six
months following their issue. Please see paragraph 13 of Part II for further
details.


Based on a value of US$0.42 per YRMN Share and a US$/£ exchange rate of 1.5145
(the approximate rate prevailing as at 24th November 2008), the Offer values
each ADSL Share at approximately 52.9 pence and ADSL’s existing issued share
capital at approximately £16.9 million and represents:



•
a premium of approximately 135 per cent to the Closing Price of 22.5 pence per
ADSL Share on 3rd September 2007, being the last Business Day prior to the First
Announcement; and




•
a premium of approximately 165 per cent to the Closing Price of 20 pence per
ADSL Share on 30th October 2008, being the last Business Day prior to the Second
Announcement.



The Offer extends to any ADSL Shares unconditionally allotted or issued fully
paid prior to the date on which the Offer closes (or such later date as YRMN
may, subject to the Implementation Agreement, decide).


(Assuming acceptance in full of the Offer, ADSL Shareholders will hold
approximately 62.5 per cent of the enlarged issued ordinary share capital of
YRMN (assuming the conversion of all New YRMN Preferred Shares into: (i)
9,200,000 YRMN Common Shares and based on the issued ordinary share capital of
YRMN and the issued ordinary share capital of ADSL as at 24th November 2008, and
(ii) 2,425,000 YRMN Common Shares in exchange for the cancellation of the ADSL
Options as further detailed in paragraph 9 of Part II of this document and for
the waiver of accrued remuneration as further detailed in paragraph 9 of Part II
of this document).


3. BACKGROUND TO AND REASONS FOR RECOMMENDING THE OFFER


ADSL was established in 2007 with the acquisition of a small beverage
distribution business based in Shanghai, and a joint venture in beverages
bottling based in Tianjin, by a group of Chinese and European executives with
broad experience in the distribution, sales and marketing of food and beverages
as well as of managing multinational companies.


The ADSL Shares were admitted to trading on AIM on 7th November 2007. ADSL’s
strategy is to leverage the management team’s skills and experience to expand
ADSL into one of the leading players in the food and beverage distribution
industry in the PRC through organic growth complemented by selective
acquisitions.

4

--------------------------------------------------------------------------------



   
PART I
LETTER FROM THE CHAIRMAN OF ADSL

 
ADSL announced its first acquisitions as an AIM Company, the purchase of
beverage businesses in Chengdu and Shanghai, in January 2008. The completion of
these acquisitions was announced on 27th August 2008. Also on 27th August 2008,
ADSL announced the purchase of a major wine stock (for a price of RMB 2 million,
satisfied by the issue of 539,000 new ADSL Shares).


The Board wishes to accelerate the expansion of ADSL’s beverage distribution
operations across the PRC and, in conjunction with this, to source large volumes
of high quality wine, including wine from New World suppliers. ADSL distributes
to over 3,500 outlets in Shanghai and Chengdu and in order for it to build a
large distribution platform in the PRC it needs to acquire and develop
organically its operations to service more outlets in major cities which in turn
will result in the need to secure more wine and beverage products at the entry,
mid-priced and premium brand levels.


Since ADSL’s admission to AIM, the ADSL Directors have considered various means
to provide additional funding to the ADSL Group to facilitate its expansion.
However, ADSL, in common with many small listed companies worldwide, has
experienced weak investor sentiment throughout 2008. Recently, this has been
accentuated by the extremely difficult conditions in all major stock markets.
The ADSL Directors do not believe the ADSL Shareholders would support a
significant fundraising by ADSL in the near term.


In light of this, the ADSL Directors have concluded that ADSL would benefit from
being part of a larger group with broader resources which could facilitate its
further development in China. Yarraman, with its excellent wine production
capabilities and keen interest in developing business in China, was identified
as an attractive potential merger partner.


4. INFORMATION ON YARRAMAN


Your attention is drawn to Part II of this document which includes information
on Yarraman and also to paragraph 5 of this Part I and Part II of this document
which include details of Yarraman’s planned strategy for the Enlarged Group.


5. THE PLANNED STRATEGY OF THE ENLARGED GROUP


The ADSL Directors believe that the benefits of ADSL Shareholders accepting the
Offer will be significant and comprise the benefits of ADSL forming part of a
larger group including wine production assets as well as ADSL’s existing
beverage distribution business in China, in which the ADSL Shareholders would,
upon completion of the Offer, hold a majority of the Enlarged Group’s issued
share capital.


Yarraman is already providing wines to the ADSL Group for distribution in China
and the first consignments are selling very well into the ADSL outlets. The
Directors of Yarraman are also helping ADSL in the sourcing of additional wines
from other suppliers in Australia and New Zealand as well as advising the Group
on other opportunities for the supply of beverage products.

5

--------------------------------------------------------------------------------



   
PART I
LETTER FROM THE CHAIRMAN OF ADSL

 
Following the Offer being declared unconditional in all respects, the YRMN Board
intends (with the assistance of those ADSL Directors who are to join the YRMN
Board) to seek to put in place additional lending facilities and, potentially,
raise additional equity in Yarraman with the objective of facilitating the
continued expansion of the Chinese beverage distribution businesses of the
Enlarged Group through cooperation arrangements with other groups operating in
the beverage distribution industry and by making selective acquisitions of
businesses that fit the Enlarged Group’s stringent selection criteria (as well
as refinancing Yarraman’s existing debt).


ADSL and YRMN are considering the following:



•
As was announced on 3rd September 2008 ADSL entered into a binding agreement to
acquire a major wine stock from Shi Xuan Trading (Shanghai) Co. Ltd (“TBC”) a
company controlled by Timothy Yeo, a supplier of wine and other beverages to
approximately 300 HORECA and trade account outlets in the Shanghai area. ADSL
had the option to acquire the whole of the TBC business which it now intends to
do, with the support of Yarraman. This agreement was updated on 25th November
2008 to enable Yarraman to exercise this option and for consideration due to TBC
thereunder to be paid by Yarraman. The consideration for the Enlarged Group
exercising this option is the payment by the Enlarged Group to the vendor
Timothy Yeo of TBC RMB3 million of which RMB1.5 million will be paid in cash
upon completion and the balance with the issue to the vendors of up to RMB1.5
million payable with the issuance of New YRMN Shares at US$0.42 per share,
subject to the specified performance targets being achieved in the financial
year ending 31th December 2009. Completion is conditional upon the Offer being
declared unconditional in all respects, except that, in the event the Offer is
not declared unconditional in all respects, ADSL has a pre-emptive right, to
endure until 30th June 2009, to exercise its option in TBC for the same cash
consideration plus the issue of up to RMB1.5 million payable by the issuance of
new ADSL Shares, subject to specified performance conditions being satisfied.




•
Yarraman is negotiating an exclusive supply agreement with one of Australia’s
largest manufacturers and distributors of alcoholic beverages, Independent
Distillers (Aust) Pty Ltd. Under the proposed agreement Yarraman has developed a
new range of low alcohol, low carbohydrate apple ciders which will be supplied
to Independent Distillers for exclusive distribution in the Australian and New
Zealand markets. The YRMN Directors believe that shipments of the cider will
commence in early 2009. The apples for this cider product are being supplied by
Australia’s largest apple producer Agrivest Holdings Ltd. One of Agrivest
Holdings Ltd.’s shareholders, Whinners P/L, is a significant shareholder of
Yarraman. ADSL will be assigned an exclusive right of distribution of such cider
products in the PRC.




•
Yarraman and ADSL are in negotiations with a privately-owned company based in
Wenzhou, Zhejiang province (the “Wenzhou company”), with the objective of
setting up a 51:49 owned joint venture between the Enlarged Group and the
Wenzhou company, whose purpose would be to establish in the region of 50
additional wine malls in major cities in China either by means of franchise or
wholly owned by such joint venture. It is currently envisaged that the Wenzhou
party would provide cash and the Enlarged Group is to provide a similar total
commitment, comprising some cash plus inventory. Any joint venture agreement
regarding this matter would be made conditional upon the Offer being declared
unconditional in all respects and ADSL being de-listed from AIM.


6

--------------------------------------------------------------------------------



   
PART I
LETTER FROM THE CHAIRMAN OF ADSL




•
Yarraman and ADSL are in negotiations towards entering into conditional
non-binding heads of terms pursuant to which the Enlarged Group would,
conditional upon the Offer being declared unconditional in all respects and
de-listing occurring, acquire 50 per cent of the existing beverage distribution
business of Beijing Tian Jian Trading Company Limited which is located in
Beijing. In the year ended 31st December 2007, Beijing Tian Jian reported
revenues of RMB110 million and net profits of RMB9 million. The Directors of
ADSL and Beijing Tian Jian have confirmed they expect significant growth in 2009
resulting from the joint ability to distribute ADSL foreign brand imported
products, including selected Yarraman wines. It is anticipated that the purchase
consideration, payable by the Enlarged Group, will be in the region of RMB23
million which would be satisfied partly in cash at completion from Yarraman’s
existing resources and with the balance subject to satisfactory profit
performance by Beijing Tian Jian during the 2009 financial year by way of the
issue of up to RMB15 million in value of new YRMN Shares to be issued in
proportion to Beijing Tian Jian’s audited profits in the 2009 financial year.



6. CURRENT TRADING AND PROSPECTS OF ADSL


ADSL announced its preliminary results for the period to 31st December 2007 on
26th March 2008. Extracted figures for this period are enclosed in Appendix 3 of
this document. ADSL announced its unaudited results for the six months ended
30th June 2008 on 5th September 2008. Extracted figures for this period are also
enclosed in Appendix 3 of this document. A full copy of each document can be
downloaded or reviewed on: www.asiadistributionsolutions.com.


In summary, for the six months ended 30th June 2008, ADSL reported turnover of
approximately £2.5 million and profit for the period of approximately £0.2
million. As at 30th June 2008, ADSL’s consolidated total equity and liabilities
was approximately, £5.3 million.


Since 30th June, the ADSL Group’s trading has continued in line with the ADSL
Directors’ expectations except that there have recently been some indications
that some of the ADSL Group’s secondary restaurant and other catering outlet
customers in the Shanghai area are seeing signs of some weakness in demand from
their consumers. Furthermore, the aftermath of the earthquake in Sichuan
province in May 2008 has continued to impact negatively the sales of our
business in that region.


Elsewhere, however, ADSL anticipates further strong growth in its wine sales,
both direct to HORECA outlets and via the ADSL Group’s wine mall operations. The
ADSL Directors expect shortly to enter into a new lease agreement to relocate
the ADSL Group’s existing wine mall into larger premises in the centre of
Shanghai, to be operated by the proposed JV, which will also enable the ADSL
Group to benefit from increased synergies. Stephen Kulmar has been retained to
assist with the design and implementation of the new wine mall. Stephen has
spent the last 28 years of his career building a leading retail marketing agency
in Australia. His experience covers a wide range of all retail categories from
fashion apparel to liquor. He has worked with some of the most successful retail
businesses in Australia and New Zealand, from Westfield to Woolworths to the
named Warehouse Group. He recently retired from IdeaWorks to concentrate on
establishing a consulting business Retail Oasis. He is also a non-executive
director of two public companies and a shareholder/director in two successful
privately owned retail businesses. Mr. Kulmar is 55 years old.

7

--------------------------------------------------------------------------------



   
PART I
LETTER FROM THE CHAIRMAN OF ADSL



As a result, the ADSL Directors are confident that trading across the ADSL Group
as a whole for the year ending 31st December 2008 remains broadly in line with
their previous expectations.


7. ADSL DIRECTORS’ UNDERTAKINGS


The ADSL Director Shareholders have given irrevocable undertakings to accept or
procure acceptance of the Offer from the ADSL Director Shareholders and members
of their families including those shares held on trust in respect of their
entire beneficial holdings of ADSL Shares amounting, in total, to 8,814,522 ADSL
Shares, representing approximately 27.57 per cent of the existing issued share
capital of ADSL.


8. ADSL BOARD, MANAGEMENT AND EMPLOYEES


Upon the Offer being declared wholly unconditional, Michael Kingshott CVO
(Chairman of ADSL), and Steve Wong (Chief Executive Officer of ADSL), are to be
appointed to the YRMN Board, as Chairman and President CEO respectively, along
with Geoff White AO (Vice Chairman) and Stephen Kulmar, both representing the
Yarraman shareholders, who will both be appointed as Non-Executive Directors. At
that time, June Boo Hai Gek and Aileen Pringle will be appointed as Independent
Non- Executive Directors of Yarraman. The existing YRMN Board will resign upon
completion of the Offer.


Upon the Offer being declared unconditional in all respects, the YRMN Board has
confirmed that it is its intention that all existing employment rights,
including pension rights, of the employees of ADSL be fully safeguarded.


Further details of Yarraman’s commitments as regards ADSL’s management and
employees are set out in paragraph 8 of Part II of this document.


9. ADSL OPTIONS AND RIGHTS TO ADSL SHARES


The ADSL Board understands that all the holders of ADSL Options have agreed to
surrender their rights to their ADSL Options in return for the issue to them of
New YRMN Preferred Shares and, in certain cases, an option over New YRMN Shares.


In addition, certain individuals have agreed to waive their rights to receive
ADSL Shares in payment of outstanding remuneration due from ADSL in return for
the issue of New YRMN Preferred Shares.


Further details of these arrangement are set out in paragraph 9 of Part II.


10. INDUCEMENT FEE


Pursuant to the Implementation Agreement, (i) ADSL has agreed to pay an
inducement fee of US$100,000 by way of compensation in the event that, inter
alia, the Offer is announced on a recommendation basis and, after such
announcement the ADSL Directors do not recommend, or withdraw their
recommendation of the Offer, and (ii) YRMN has undertaken to pay an inducement
fee of US$100,000 by way of compensation in the event that, inter alia, the
Offer is announced on a recommendation basis and, after such announcement the
Offer is withdrawn. Further details are set out in paragraph 8 of Appendix 5 of
this document.

8

--------------------------------------------------------------------------------



   
PART I
LETTER FROM THE CHAIRMAN OF ADSL



11. TAXATION


Your attention is drawn to paragraph 10 of Part II of this document. Although
this document contains certain tax-related information, if you are in any doubt
about your tax position, or may be subject to taxation in any jurisdiction in
addition to the USA, you are strongly advised to seek appropriate independent
professional advice.


12. COMPULSORY AC Q U ISITION, CANCELLATION OF ADMISSION TO AIM AND TERMINATION
OF THE ADSL DEPOSITORY INTEREST ARRANGEMENTS


The ADSL Directors have agreed to convene a meeting of ADSL Shareholders to
consider and, if thought fit, to approve the cancellation of admission to
trading of ADSL Shares on AIM and the re- registration of ADSL as a private
company, in each case subject to the Offer becoming or being declared
unconditional in all respects.


Conditional upon the receipt of such approval and subject to the Offer being
declared unconditional in all respects, the ADSL Directors intend to make an
application to the London Stock Exchange to cancel the admission to trading of
ADSL Shares on AIM. Cancellation cannot occur less than 20 Business Days
following the Offer being declared unconditional in all respects and notice of
cancellation being given.


De-listing would significantly reduce the liquidity and marketability of any
ADSL Shares not assented to the Offer at that time and the value of any such
ADSL Shares will be affected as a consequence.


If the Offer is declared unconditional in all respects, ADSL will give notice of
termination of the ADSL Depositary Interest facility and arrangements to the
Depositary. The Depository will then write to all existing ADSL Depository
Interest holders notifying them of the termination of such facility and
arrangements and the effective date of such termination.


13. ACTION TO BE TAKEN TO ACCEPT THE OFFER


To accept the Offer:



•
if you hold ADSL Shares in Certificated Form the Form of Acceptance must be
completed, signed, witnessed (in the case of an individual) and returned
(together with your share certificate(s) and/or other document(s) of title) so
as to be received by Capita Registrars no later than 1.00 p.m. on 19th December
2008. A reply-paid envelope is enclosed for your convenience for use in the UK
only; and




•
to accept the Offer in respect of ADSL Depository Interests, you must first
withdraw the underlying ADSL Shares from the ADSL Depository Interest
arrangements by inserting your Stock Withdrawal in the usual way and in
accordance with the established CREST procedures. You will then be sent a share
certificate in respect of the underlying ADSL Shares. The Form of Acceptance
must be completed, signed and returned together with the share certificate to
Capita Registrars in accordance with the procedures, set out above. If you are a
CREST sponsored member, you must refer to your CREST sponsor as only your CREST
sponsor will be able to action your withdrawal.


9

--------------------------------------------------------------------------------



   
PART I
LETTER FROM THE CHAIRMAN OF ADSL

 
In each case, ADSL Shareholders should read the procedures for acceptance of the
Offer set out in paragraph 11 of Part II of this document, Parts A, B and C of
Appendix 1 of this document and the Form of Acceptance.


Additionally, each ADSL Shareholder should complete and return the
Questionnaire, to Yarraman at Fleet House, 8-12 New Bridge Street, London ECV4
6AL by no later than 1:00 pm (London time) on 19th December 2008.


14. RECOMMENDATION OF THE ADSL DIRECTORS


The ADSL Directors, who have received financial advice from Evolution, consider
the terms of the Offer to be fair and reasonable. In providing advice to the
ADSL Directors, Evolution has taken into account the ADSL Directors’ commercial
assessments.


Accordingly, the ADSL Directors unanimously recommend ADSL Shareholders to
accept the Offer, as they have irrevocably undertaken to do in respect of their
own beneficial holdings amounting, in aggregate, to 7,221,164 ADSL Shares,
representing approximately 22.59 per cent of the existing issued share capital
of ADSL.



 
Yours faithfully,
 
Michael Kingshott CVO
 
Executive Chairman


10

--------------------------------------------------------------------------------



   
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN



on behalf of


Yarraman Winery Inc.
(Incorporated and registered in Nevada, USA) Directors:
Executive office: William J. Stubbs
700 Yarraman Road
Ian Long
 
Wybong
Gary Blom
 
Upper Hunter Valley
 
New South Wales
   
Australia 2333
         
27th November 2008
 



To ADSL Shareholders and, for information only,
to ADSL option holders


Dear ADSL Shareholder,


RECOMMENDED OFFER BY YARRAMAN FOR ADSL


1. INTRODUCTION


On 4th September 2008, the ADSL Board announced the terms of an offer for the
entire issued and to be issued share capital of ADSL.


Based on a value of US$0.42 per YRMN Share, the Offer values each ADSL Share at
52.9 pence. This attributed value of US$0.42 per YRMN Share corresponds to that
given to each YRMN Share upon the conversion of shareholder loans approved by
the board of YRMN on 30th June 2008, to convert AUD$5.3 million debt in Yarraman
into 12,000,000 YRMN Shares at a prevailing currency exchange rate of AUD$1:
US$0.95. This debt was duly converted into equity on 30th June 2008.


This letter contains the terms of the Offer and the procedure for acceptance
thereof. This letter also contains certain information on ADSL and Yarraman,
including financial information on Yarraman and ADSL which is set out in
Appendix 3 and Appendix 4, respectively, of this document.


The Offer is conditional on, among other things, the approval of holders of at
least one share more than 50 per cent of the ADSL Shares as more fully described
in Part A of Appendix 1 of this document. The ADSL Board has unanimously
recommended that the holders of ADSL Shares accept the Offer.


The procedures for acceptance of the Offer are set out in paragraph 11 of this
Part II and in the Form of Acceptance.

11

--------------------------------------------------------------------------------


 

   
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN




2.
SUMMARY TERMS OF THE OFFER



Under the Offer, YRMN is offering to acquire the entire issued and to be issued
share capital of ADSL, subject to the conditions and further terms set out in
Part II and Appendix 1 of this document and in the accompanying Form of
Acceptance on the following basis:


With respect to the ADSL Shareholders:


for every 1 ADSL Share 
1.908 New YRMN Common Shares



With respect to the ADSL Director Shareholders in respect of part of their
holdings:


for every 10 ADSL Shares 
1.908 New YRMN Preferred Shares



Fractions of New YRMN Shares will not be allotted or issued to ADSL Shareholders
who accept the Offer (including such holders who are deemed to accept the Offer)
but will be rounded down to the nearest whole New YRMN Share.


An offer of 1.908 New YRMN Common Shares for each ADSL Share in issue would
require the issue of 60,997,535 new YRMN Common Shares. At present YRMN does not
have sufficient authority to issue this number of YRMN Common Shares.
Accordingly Yarraman will satisfy part of the consideration due under the Offer
by the issue and allotment of New YRMN Preferred Shares. To simplify acceptance
of the Offer for ADSL Shareholders, the ADSL Director Shareholders have agreed
to accept these New YRMN Preferred Shares pro rata in exchange for some of their
ADSL Shares. The ADSL Director Shareholders will receive New YRMN Common Shares
in exchange for their remaining ADSL Shares. All other validly accepting ADSL
Shareholders will also receive New YRMN Common Shares.


Each New YRMN Preferred Share has the same rights (including in respect of
voting and all dividends made, paid or declared from the time they are issued
and allotted) as ten YRMN Common Shares. Accordingly the ADSL Director
Shareholder will receive only 1.908 New YRMN Preferred Shares for every ten ADSL
Shares exchanged. When the Additional YRMN Authority is granted, each New YRMN
Preferred Share will automatically convert into ten YRMN Common Shares, thereby
placing all of the ADSL Shareholders in the equal position of having received
1.908 New YRMN Common Shares for every ADSL Share held irrespective of whether
they initially receive New YRMN Common Shares or New YRMN Preferred Shares.


The holders of ADSL Options and certain persons entitled to receive ADSL Shares
as payment of outstanding remuneration or fees have also agreed to accept New
YRMN Common Shares in return for surrendering their options and/or waiving their
rights to ADSL Shares. Please refer to paragraph 9 of Part I and paragraph 9 of
this Part II for further details.


12

--------------------------------------------------------------------------------



  
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN

 
ADSL Shareholders should be aware that, whilst they will acquire title to their
YRMN Shares immediately upon issue. In connection with the Offer, YRMN has
agreed to seek registration of the new YRMN Shares with the SEC. ADSL
Shareholders will not be able to trade their new YRMN Shares for up to six
months following their issue. Please see paragraph 13 of Part II for further
details.


Based on a value of US$0.42 per YRMN Share and a US$/£ exchange rate of 1.5145
(the approximate rate prevailing as at 24th November 2008), the Offer values
each ADSL Share at approximately 52.9 pence and ADSL’s existing issued share
capital at approximately £16.9 million and represents:



•
a premium of approximately 135 per cent to the Closing Price of 22.5 pence per
ADSL Share on 3rd September 2007, being the last Business Day prior to the First
Announcement; and




•
a premium of approximately 165 per cent to the Closing Price of 20 pence per
ADSL Share on 30th October 2008, being the last Business Day prior to the Second
Announcement.



The Offer extends to any ADSL Shares unconditionally allotted or issued fully
paid prior to the date on which the Offer closes (or such later date as YRMN
may, subject to the Implementation Agreement, decide).


Assuming acceptance in full of the Offer, ADSL Shareholders will hold
approximately 62.5 per cent of the enlarged issued ordinary share capital of
YRMN (assuming the conversion of all New YRMN Preferred Shares into: (i)
9,200,000 YRMN Common Shares and based on the issued ordinary share capital of
YRMN and the issued ordinary share capital of ADSL as at 24th November 2008, and
(ii) 2,425,000 YRMN Common Shares in exchange for the cancellation of the ADSL
Options as further detailed in paragraph 9 of Part II of this document and for
the waiver of accrued remuneration as further detailed in paragraph 9 of Part II
of this document.



3.
ADSL DIRECTORS’ UNDERTAKINGS



The ADSL Director Shareholders have given irrevocable undertakings to accept or
procure acceptance of the Offer from the ADSL Director Shareholders and members
of their families, including those shares held on trust, in respect of their
entire beneficial holdings of ADSL Shares amounting, in total, to 8,814,522 ADSL
Shares, representing approximately 27.57 per cent of the existing issued share
capital of ADSL.



4.
INFORMATION RELATING TO YARRAMAN



Yarraman is a company incorporated in the State of Nevada, USA, whose operations
consist of a vineyard and winery located in Australia. YRMN Common Shares are
publicly traded by brokers, without market makers, and the resulting trade data
(price and volume) are posted by the Pink Sheets (www. pinksheets.com) a
centralized quotation service that collects and publishes market maker quotes
for over- the-counter securities that is published by Pinks Sheets LLC. Trade
data for YRMN Common Shares may be found under the symbol ‘YRMN.PK’.


13

--------------------------------------------------------------------------------



  
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN

 
Yarraman Winery Inc., through its wholly-owned operating subsidiary in
Australia, Yarraman Estate P/L, is one of the oldest vineyards and wineries in
the Upper Hunter Valley which is Australia’s oldest wine growing region dating
back to the early 1800s.


Yarraman Estate vineyard was established in 1958 and now produces and sells
premium (up to US$14 per 75cl bottle), super-premium (up to US$20 per 75cl
bottle) and ultra-premium (over US$20 per 75cl bottle) wines. The wines are made
at the Yarraman winery in New South Wales, Australia, where grapes are crushed,
fermented and made into wine or blended with wines purchased from other
vineyards for production of varietals. Wines are sold both in Australia and
internationally, principally under the
“Yarraman” label. The vineyards from which Yarraman produces wines are located
in two regions, Wybong in the Upper Hunter Valley New South Wales, Australia and
the Gundagai Region in the Central Highlands of New South Wales.


The Upper Hunter Valley Wybong vineyard has a total of approximately 632 acres,
of which 187 acres are under vine and approximately 13 acres are utilized for
the winery. The Yarraman winery was opened in 1967 and currently has a 2,300 ton
processing facility, 1.5 million litres storage with the capacity to yield
160,000 cases. Only 50 per cent of this capacity is currently being utilized.
The winery utilizes current technology in its harvesting, production and
packaging of its products. Over US$10 million has been invested since 1994 on
capital improvements to the winery and vineyard.


Ian Long, Chief Winemaker and Managing Director of Yarraman Estate has over 20
years experience in winemaking and wine business management, including 10 years
as Senior Winemaker at Rosemount Estate and 5 years as Group Operations
Winemaker for Southcorp Wines. In his role at Southcorp, Ian was responsible for
production optimization across the Southcorp Group of eleven company wineries
and six contract processors, being accountable for developing the overall vision
for winemaking facilities and the transition plan to achieve this vision. The
Southcorp Group produces brands such as Penfolds, Lindemans, Rosemount and
Seppelt & Wynns.


Yarraman’s filed consolidated results for the 9 months ending 31st March 2008
which have been reviewed include consolidated revenues of US$2,070,694 and a net
consolidated loss of US$1,498,424. Furthermore, YRMN’s pro forma unaudited
consolidated results for the three months ended 30th June 2008 include
consolidated revenues of US$733,920 and a net consolidated loss of US$180,782.
At 30th June 2008, Yarraman’s unaudited net assets were US$1,909,660. Such
figures have been determined in accordance with generally accepted accounting
principles in the USA, although such figures have not been audited by Yarraman’s
auditor and are subject to change. The YRMN Directors believe that its net
assets under IFRS would have been approximately US$8.3 million as at 30th June
2008.
 

5.
INFORMATION RELATING TO THE JUGIONG VINEYARD



Yarraman and Delta Dawn have agreed to enter into an agreement for Yarraman to
acquire the Jugiong Vineyard from Delta Dawn. Completion of the acquisition is
conditional on the Offer being declared unconditional in all respects.


The unaudited financial results of the Jugiong vineyard for the year ended 30th
June 2008 included net revenue of approximately AUD$2.2 million with a related
cost of revenue of AUD$1.2 million. Gross profit for the period totaled
approximately AUD$1.0 million. After interest expense of AUD$0.4 million net
income was AUD$0.6 million.


14

--------------------------------------------------------------------------------



  
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN


The consideration for the purchase of the Jugiong vineyard is US$11 million
which is to be satisfied by the issue by Yarraman to Delta Dawn of a redeemable
convertible 2 year loan note in the principal amount of US$6 million, bearing
interest at 6 per cent per annum and, in addition, Yarraman will assume US$5
million of debt from Delta Dawn.


The Jugiong Vineyard property was established by a group of private investors in
1998 and is located over two blocks of land totaling 650 acres comprising the
Wirrilla Homestead and Wirrilla Point Block, with 475 acres under vines. The
property is located just outside the township of Jugiong, a small rural town on
the Hume Highway approximately 65 km from Yass, 124 km from Canberra and 340 km
from Sydney.


The Jugiong Vineyard is situated within the Gundagai region which is one of four
prescribed viticultural regions in southern New South Wales, as defined by the
Australian Wine and Brandy Corporation’s Geographic Indications.


Gundagai is a newly developed wine region, situated on what is known locally as
the “south-west slopes” of New South Wales. It is here that the landscape and
its mountain streams run down from the western heights of the Snowy Mountains
towards the plains of the Riverina area. It is an undulating region varying
between 200 and 300 metres in altitude, which is warm to hot in temperature with
an even year- round rainfall though greater in the east but with relatively low
humidity.


Pursuant to the terms of its acquisition agreement with Delta Dawn, Yarraman has
agreed to take approximately 20 per cent of the anticipated growth in grape
production of the Jugiong Vineyard for its own private labels which it has been
developing for the China market. The acquisition of Jugiong will be a
significant development for the Enlarged Group as the Board believes that the
wine made from the Jugiong grapes will be well suited to the Chinese market.


The vine planting summary as follows:



   
Wirilla Homestead
 
Wirilla Point
 
Total vine planting
 
Varietal
 
area (Ha)
 
area (Ha)
 
area (Ha)
                 
Shiraz
   
75
   
15
   
90
 
Cabernet Sauvignon
   
27
   
21
   
48
 
Merlot
   
10
   
1
   
11
 
Semillon
   
10
   
–
   
10
 
Chardonnay
   
9
   
–
   
9
 
Verdelho
   
–
   
7
   
7
 
Sauvignon Blanc
   
–
   
6
   
6
                       
Total Area
   
131
   
50
   
181
 



Other well known wine brands produced within the Gundagai region include
Clonakilla, Lark Hill, Brindabella Hills, Barwang Vineyard and Chalkers
Crossing.


15

--------------------------------------------------------------------------------



  
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN

 
Climatic averages from the Australian Bureau of Meteorology site in the
neighbouring township of Gundagai indicate average rainfall is approximately 700
mm with rainfall during the growing season, between October and April, of 376
mm. The mean January temperature is approximately 23°C.



6.
BENEFITS OF THE OFFER



ADSL’s past history has shown that it can grow market share but in order to do
so and to take full advantage of the growing market in China, ADSL requires
working capital, funds for acquisitions, as well as product to provide to its
distribution outlets.


Following the Offer being declared unconditional in all respects, the YRMN Board
intends (with the assistance of those ADSL Directors who are to join the YRMN
Board) to seek to put in place additional lending facilities with the objective
of facilitating the continued expansion of the Chinese beverage distribution
businesses of the Enlarged Group through selective acquisitions of businesses
that fit the Company’s stringent selection criteria (and refinancing Yarraman’s
existing debt).


The YRMN Board believes that the businesses of the Enlarged Group may be
enhanced by following the strategy set out in paragraph 7 of this Part II below
and consider the Offer to have the following additional benefits:



•
Providing direct access to the growing Chinese market for Yarraman’s wines;




•
Yarraman’s sound understanding of the wine-making business should enhance ADSL’s
reputation in the PRC wine market;




•
The ADSL Subsidiaries’ distribution network will allow Yarraman wines to access
the Chinese market for imported wines which is likely to be among the fastest
growing sectors of the PRC’s rapidly developing consumer arena;




•
The combined business will present a stronger platform from which to develop a
substantial high-growth beverage business with its primary outlets in the PRC
and sourcing wines worldwide with a particular strength in Australia and New
Zealand;




•
Enabling the YRMN Directors to benefit from the skills of the experienced
management team in place at ADSL, by way of the executive directors of ADSL
joining the YRMN Board following the closing of the Offer;




•
Enabling the Enlarged Group to substantially grow its business in China;


16

--------------------------------------------------------------------------------



  
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN




•
Yarraman estate with its winemaking capabilities can provide entry level, mid
range and super premium high level wines that are required by the growing
Chinese market; and




•
Yarraman will provide its own current wines to ADSL as well as sourcing
additional labels and suppliers from Australia, New Zealand and other countries
thereby allowing the ADSL Subsidiaries’ management to concentrate on its
distribution network and sales in the PRC market.




7.
PROPOSED STRATEGY OF THE ENLARGED GROUP



The Proposed Directors of Yarraman intend to pursue a strategy whose objective
is to continue the expansion of the beverage distribution business of ADSL in
China through a combination of organic growth and selective acquisitions in
combination with the supply of a substantial proportion of the wines from the
operations of Yarraman and Jugiong through that network, whilst maintaining a
strict control over costs. In particular it is anticipated that:


Yarraman is already providing wines to the ADSL Group for distribution in China
and the first consignments are selling very well into the ADSL outlets. The YRMN
Directors are also helping ADSL in the sourcing of additional wines from other
suppliers in Australia, New Zealand as well as advising the ADSL Group on other
opportunities for the supply of beverage products.


Following the Offer being declared unconditional in all respects, the YRMN Board
intends (with the assistance of those ADSL Directors who are to join the YRMN
Board) to seek to put in place additional lending facilities and, potentially,
raise additional equity in Yarraman with the objective of facilitating the
continued expansion of the Chinese beverage distribution businesses of the
Enlarged Group through cooperation arrangements with other groups operating in
the beverage distribution industry and by making selective acquisitions of
businesses that fit the Enlarged Group’s stringent selection criteria (as well
as refinancing Yarraman’s existing debt).


ADSL and YRMN are considering the following:



•
As was announced on 3rd September 2008 ADSL entered into a binding agreement to
acquire a major wine stock from Shi Xuan Trading (Shanghai) Co. Ltd (“TBC”) a
company controlled by Timothy Yeo a supplier of wine and other beverages to
approximately 300 HORECA and trade account outlets in the Shanghai area. ADSL
had the option to acquire the whole of the TBC business which it now intends to
do, with the support of Yarraman. This agreement was updated on the 25thNovember
2008 to enable Yarraman to exercise this option and for consideration due to TBC
thereunder to be paid by Yarraman. The consideration for the Enlarged Group
exercising this option is the payment by the Enlarged Group to the vendor
Timothy Yeo of TBC RMB3 million of which RMB1.5 million will be paid in cash
upon completion and the balance with the issue to the vendors of up to RMB1.5
million payable with the issuance of New YRMN Shares at US$0.42 per share,
subject to the specified performance targets being achieved in the financial
year ending 31st December 2009. Completion is conditional upon the Offer being
declared unconditional in all respects, except that, in the event the Offer is
not declared unconditional in all respects, ADSL has a pre-emptive right, to
endure until 30th June 2009, to exercise its option in TBC for the same cash
consideration plus the issue of up to RMB1.5 million payable by the issuance of
new ADSL Shares, subject to specified performance conditions being satisfied.


17

--------------------------------------------------------------------------------



  
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN




•
Yarraman is negotiating an exclusive supply agreement with one of Australia’s
largest manufacturers and distributors of alcoholic beverages, Independent
Distillers (Aust) Pty Ltd. Under the proposed agreement Yarraman has developed a
new range of low alcohol, low carbohydrate apple ciders which will be supplied
to Independent Distillers for exclusive distribution in the Australian & New
Zealand markets. The YRMN Directors believe that shipments of the cider will
commence in early 2009. The apples for this cider product are being supplied by
Australia’s largest apple producer Agrivest Holdings Ltd. One of Agrivest
Holdings Ltd.’s shareholders, Whinners P/L, is a significant shareholder of
Yarraman. ADSL will be assigned an exclusive right of distribution of such cider
products in the PRC.




•
Yarraman and ADSL are in negotiations with a privately-owned company based in
Wenzhou, Zhejiang province (the “Wenzhou company”), with the objective of
setting up a 51:49 owned joint venture between the Enlarged Group and the
Wenzhou company, whose purpose would be to establish in the region of 50
additional wine malls in major cities in China either by means of franchise or
wholly owned by such joint venture. It is currently envisaged that the Wenzhou
party would provide cash and the Enlarged Group is to provide a similar total
commitment, comprising some cash plus inventory. Any joint venture agreement
regarding this matter would be made conditional upon the Offer being declared
unconditional in all respects and ADSL being de-listed from AIM.




•
Yarraman and ADSL are in negotiations towards entering into conditional
non-binding heads of terms pursuant to which the Enlarged Group would,
conditional upon the Offer being declared unconditional in all respects and
de-listing occurring, acquire 50 per cent of the existing beverage distribution
business of Beijing Tian Jin Trading Company Limited which is located in
Beijing. In the year ended 31st December 2007, Beijing Tian Jian reported
revenues of RMB110 million and net profits of RMB9 million. The Directors of
ADSL and Beijing Tian Jian have confirmed they expect significant growth in 2009
resulting from the joint ability to distribute ADSL foreign brand imported
products, including selected Yarraman wines. It is anticipated that the purchase
consideration, payable by the Enlarged Group, will be in the region of RMB23
million which would be satisfied partly in cash at completion from Yarraman’s
existing resources and with the balance subject to satisfactory profit
performance by Beijing Tian Jian during the 2009 financial year by way of the
issue of up to RMB15 million in value of new YRMN Shares to be issued in
proportion to Beijing Tian Jian’s audited profits in the 2009 financial year.



18

--------------------------------------------------------------------------------



  
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN

 

8.
DIRECTORS, MANAGEMENT AND EMPLOYEES



Upon the Offer and exchange of ADSL Shares for New YRMN Shares being completed,
it is intended, that the executive directors of ADSL, being Michael Kingshott
CVO (to become Chairman of the Enlarged Group) and Steve Wong (to become
President and CEO of the Enlarged Group), along with Geoff White (to become Vice
Chairman of the Enlarged Group), Aileen Pringle, June Boo Hai Gek and Stephen
Kulmar (each to become Non-Executive Directors of the Enlarged Group) will be
appointed to the YRMN Board. The existing YRMN Directors will resign from the
YRMN Board and Alan Leung and Andrew Tan will resign as directors of ADSL and
the ADSL Subsidiaries without compensation.


Brief career resumés of each Proposed Director are as follows:


Michael Kingshott, CVO (Proposed Chairman) – Mr Kingshott is a prominent
business executive in the City of London with over 37 years experience in
property, shipping, transportation and logistics with considerable trading and
management experience with Asia. Between 1981 and 1993, Mr Kingshott was
managing director at Sally UK Holdings plc and was chairman between 1993 and
1995. Subsequently he became non-executive chairman of Embassy Property Group
plc, which was acquired by Jacobs Holdings plc in 1995. He left Jacobs Holdings
plc in 2002. He is currently Chairman of Serviced Office Group plc and of ADSL.


Geoff White AO (Proposed Vice Chairman) – Geoff White: AO “Australian Order” Mr.
White is one of Australia’s leading and most successful businessmen. He was the
founder of White Industries Limited one of Australia’s largest civil engineering
and construction companies involved in the construction of major public
buildings, roads, bridges and railways throughout Australia and Asia. Mr. White
through his investment company Whinners Pty Ltd is a major shareholder in
Yarraman and Delta Dawn.


Steve Wong (Proposed President CEO) – Mr Wong, who is based in Hong Kong, is a
North America trained and PRC-experienced operator and strategist. As a China
trade veteran with 25 years experience, Mr Wong spent 10 years with PepsiCo
Inc., where he was actively responsible for joint venture formations, government
relations, and license agreement management and business operations. Mr Wong has
also served for three years as President of Sara Lee N.V., Greater China and
General Manager and Chief Executive, Asia Pacific of Dogi International Fabrics
SA for over five years. He is CEO of ADSL.


Aileen Pringle (Proposed Non Executive Director) – Aileen Pringle is a Chartered
Accountant who qualified in 1986. She is a director of a number of private
companies, where Sir Tom Farmer is a major investor.


Stephen Kulmar (Proposed Non Executive Director) – Mr Kulmar has spent the last
28 years of his career building a leading retail marketing agency in Australia.
His experience covers all retail categories from fashion apparel to liquor. He
has worked with some of the most successful retail businesses in Australia and
New Zealand from Westfield to Woolworths to the Warehouse Group. He recently
retired from Idea Works to concentrate on establishing a consulting business
Retail Oasis. He is also a non- executive of two public companies and a
shareholder/director in two successful privately owned retail businesses. Steve
is 55 years old.


19

--------------------------------------------------------------------------------



  
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN

 
June Boo Hai Gek (Proposed Non Executive Director) – June Boo is based in Hong
Kong and has worked as a strategy consultant for Boston Consulting Group,
Pricewaterhousecoopers and Bearing Point, in New York, Singapore, Hong Kong and
China. She has advised Government agencies, as well as several retail and
consumer product multinationals and mid-sized enterprises on developing
international expansion and product development strategies.


The YRMN Board attaches great importance to the skills and experience of the
existing management and employees of the ADSL Group, who it expects to play an
important role in the further development of the Enlarged Group, in order to
maximise the benefits of operational gearing and to improve efficiency, common
best practices will be adopted across the Enlarged Group. This process is likely
to result in a degree of back office rationalisation, however, the YRMN Board
does not currently intend to effect a material change in any conditions of
employment of the employees of the Enlarged Group upon the Offer becoming, or
being declared, wholly unconditional and that (subject to the above) the
existing employment rights, including pension rights, of all employees of the
ADSL Group will be fully safeguarded in such circumstances. YRMN intends to
maintain the key operating locations of both YRMN and ADSL.


Upon the Offer being declared unconditional in all respects, the YRMN Board has
confirmed that it is its intention that all existing employment rights,
including pension rights, of the employees of ADSL be fully safeguarded.



9.
ADSL SHARE OPTIONS AND RIGHTS TO ADSL SHARES



In connection with the Offer all ADSL employee options granted will be cancelled
and not carried forward. Accordingly all ADSL employees and ADSL Directors
holding ADSL options have agreed to surrender such ADSL Options conditional upon
the issue to them of the following number of New YRMN Preferred Shares:


M J Kingshott
   
53,000
 
Steve Wong
   
17,000
 
Alan Leung
   
3,000
 
Sai Hung Wong
   
7,000
 
Shah Saleh
   
1,000
 
Andrew Tan
   
6,500
 
Woodstock Sze
   
12,500
           
Total
   
100,000
 



In addition, Evolution has agreed to surrender its ADSL Options in respect of
613,520 ADSL Shares conditional upon the offer being declared unconditional in
all respects and upon the following:



•
The issue by YRMN to Evolution of a total of 450,000 New YRMN Preferred Shares
for zero consideration; plus



20

--------------------------------------------------------------------------------



  
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN

 

•
The grant by YRMN to Evolution of an option over 656,689 new YRMN Common Shares
at an exercise price of US$0.42 per new YRMN Common Share, such option to be
capable of exercise in part or in full at any time until 7th November 2012. The
full terms of this option will track those of the ADSL options that Evolution
has agreed to surrender and will be set out in an option agreement to be entered
into between YRMN and Evolution upon completion of the Offer.



Michael Kingshott and Andrew Tan have agreed to waive their accrued remuneration
rights against ADSL in consideration of the issue of 25,000 and 20,500 New YRMN
Preferred Shares, respectively (convertible into an aggregate of 455,000 YRMN
Common Shares).



10.
MATERIAL U.S. FEDERAL TAX CONSEQUENCES TO NON-U.S. HOLDERS



The following is a summary of material U.S. federal income and estate tax
consequences of the ownership and disposition of the New YRMN Shares by a
non-U.S. holder. For purposes of this discussion, a non-U.S. holder is any
beneficial owner that for U.S. federal income tax purposes is not a U.S. person;
the term U.S. person means:



•
an individual citizen or resident of the U.S.;




•
a corporation or other entity taxable as a corporation created or organized in
the U.S. or under the laws of the U.S. or any political subdivision thereof;




•
an estate whose income is subject to U.S. federal income tax regardless of its
source; or




•
a trust (x) whose administration is subject to the primary supervision of a U.S.
court and which has one or more U.S. persons who have the authority to control
all substantial decisions of the trust or (y) which has made an election to be
treated as a U.S. person.



An individual may, in certain cases, be treated as a resident of the U.S.,
rather than a nonresident, among other ways, by virtue of being present in the
U.S. on at least 31 days in that calendar year and for an aggregate of at least
183 days during the three-year period ending in that calendar year (counting for
such purposes all the days present in the current year, one-third of the days
present in the immediately preceding year and one-sixth of the days present in
the second preceding year). Residents are subject to U.S. federal income tax as
if they were U.S. citizens.


If a partnership, a pass-through entity treated as a partnership for U.S.
federal income tax purposes, or an entity treated as a disregarded entity for
U.S. federal income tax purposes holds common stock, the tax treatment of an
owner of such entity will generally depend on the status of the owner and upon
the activities of the entity. Accordingly, we urge such entities which hold YRMN
Common Shares and owners in these entities to consult their tax advisors.
 
21

--------------------------------------------------------------------------------



  
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN


This discussion assumes that non-U.S. holders will acquire YRMN Common Shares
pursuant to the Offer and will hold YRMN Common Shares as a capital asset
(generally, property held for investment). This discussion does not address all
aspects of U.S. federal income taxation that may be relevant in light of a
non-U.S. holder’s special tax status or special tax situations. U.S.
expatriates, controlled foreign corporations, passive foreign investment
companies, corporations that accumulate earnings to avoid federal income tax,
life insurance companies, tax-exempt organizations, dealers in securities or
currencies, brokers, banks or other financial institutions, certain trusts,
hybrid entities, pension funds and investors that hold common stock as part of a
hedge, straddle or conversion transaction are among those categories of
potential investors that are subject to special rules not covered in this
discussion. This discussion does not consider the tax consequences for
partnerships, entities classified as a partnership for tax purposes, or persons
who hold their interests through a partnership or other entity classified as a
partnership for U.S. federal income tax purposes. This discussion does not
address any U.S. federal gift tax consequences, or state or local or non-U.S.
tax consequences. Furthermore, the following discussion is based on current
provisions of the Internal Revenue Code of 1986, as amended, and Treasury
Regulations and administrative and judicial interpretations thereof, all as in
effect on the date hereof, and all of which are subject to change, possibly with
retroactive effect.


(a) Dividends


Yarraman does not plan to pay any dividends on its common stock for the
foreseeable future. However, if Yarraman does pay dividends on YRMN Common
Shares, those payments will constitute dividends to the extent paid from its
current or accumulated earnings and profits, as determined under U.S. federal
income tax principles. To the extent those dividends exceed Yarraman’s current
and accumulated earnings and profits, the dividends will constitute a return of
capital and will first reduce a holder’s basis, but not below zero, and then
will be treated as gain from the sale of stock.


The gross amount of any dividend (out of earnings and profits) paid to a
non-U.S. holder of common stock generally will be subject to U.S. withholding
tax at a rate of 30 per cent unless the holder is entitled to an exemption from
or reduced rate of withholding under an applicable income tax treaty. To receive
a reduced treaty rate, prior to the payment of a dividend a non-U.S. holder must
provide us with a properly completed IRS Form W-8BEN (or successor form)
certifying qualification for the reduced rate.


Dividends received by a non-U.S. holder that are effectively connected with a
U.S. trade or business conducted by the non-U.S. holder (or dividends
attributable to a non-U.S. holder’s permanent establishment in the U.S. if an
income tax treaty applies) are exempt from this withholding tax. To obtain this
exemption, prior to the payment of a dividend a non-U.S. holder must provide us
with a properly completed IRS Form W-8ECI (or successor form) properly
certifying this exemption. Effectively connected dividends (or dividends
attributable to a permanent establishment), although not subject to withholding
tax, are subject to U.S. federal income tax at the same graduated rates
applicable to U.S. persons, net of certain deductions and credits. In addition,
dividends received by a corporate non-U.S. holder that are effectively connected
with a U.S. trade or business of the corporate non-U.S. holder (or dividends
attributable to a corporate non-U.S. holder’s permanent establishment in the
U.S. if an income tax treaty applies) may also be subject to a branch profits
tax at a rate of 30 per cent (or such lower rate as may be specified in an
income tax treaty).


A non-U.S. holder who provides Yarraman with an IRS Form W-8BEN or an IRS Form
W-8ECI will be required to periodically update such form.


A non-U.S. holder of YRMN Common Shares that is eligible for a reduced rate of
withholding tax pursuant to an income tax treaty may obtain a refund of any
excess amounts currently withheld if an appropriate claim for refund is timely
filed with the IRS.


22

--------------------------------------------------------------------------------



  
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN

 
(b) Gain on Disposition of YRMN Common Shares


A non-U.S. holder generally will not be subject to U.S. federal income or
withholding tax on gain realized on the sale or other disposition of YRMN Common
Shares unless:



•
the gain is effectively connected with a U.S. trade or business of the non-U.S.
holder (or attributable to a permanent establishment in the U.S. if an income
tax treaty applies), which gain, in the case of a corporate non-U.S. holder,
must also be taken into account for branch profits tax purposes;




•
the non-U.S. holder is an individual who is present in the U.S. for a period or
periods aggregating 183 days or more during the calendar year in which the sale
or disposition occurs and certain other conditions are met; or




•
YRMN Common Shares constitute a U.S. real property interest by reason of
Yarraman’s status as a “U.S. real property holding corporation” for U.S. federal
income tax purposes at any time within the shorter of the five-year period
preceding the disposition or the holder’s holding period for YRMN Common Shares.
We believe that we are not currently, and that we are not likely to become, a
“U.S. real property holding corporation” for U.S. federal income tax purposes.



If we were to become a U.S. real property holding corporation, so long as our
YRMN Common Shares are regularly traded on an established securities market and
continues to be so traded, a non-U. S. holder would be subject to U.S. federal
income tax on any gain from the sale, exchange or other disposition of shares of
YRMN Common Shares, by reason of such U.S. real property holding corporation
status, only if such non-U.S. holder actually or constructively owned, more than
5 per cent of YRMN Common Shares in issue at any time during the shorter of the
five-year period preceding the disposition or the holder’s holding period for
Yarraman common stock.


(c) Backup Withholding and Information Reporting


Generally, we must report annually to the IRS the amount of dividends paid, the
name and address of the recipient, and the amount, if any, of tax withheld. A
similar report is sent to the holder. Pursuant to income tax treaties or other
agreements, the IRS may make its reports available to tax authorities in the
non-U.S. holder’s country of residence.


Payments of dividends or of proceeds on the disposition of stock made to a
non-U.S. holder may be subject to additional information reporting and backup
withholding (currently at a rate of 28 per cent). Backup withholding will not
apply if the non-U.S. holder establishes an exemption, for example, by properly
certifying its non-U.S. status on an IRS Form W-8BEN (or successor form).
Notwithstanding the foregoing, backup withholding may apply if either we or our
paying agent has actual knowledge, or reason to know, that the holder is a U.S.
person.
 
23

--------------------------------------------------------------------------------



  
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN

 
Backup withholding is not an additional tax. Rather, the U.S. income tax
liability of persons subject to backup withholding will be reduced by the amount
of tax withheld. If withholding results in an overpayment of U.S. federal income
tax, a credit or refund may be obtained, provided that the required information
is furnished to the IRS in a timely manner.


(d) Federal Estate Tax


If an individual non-U.S. holder is treated as the owner, or has made certain
lifetime transfers, of an interest in our common stock then the value thereof
will be included in his or her gross estate for U.S. federal estate tax
purposes, and such individual’s estate may be subject to U.S. federal estate tax
unless an applicable estate tax or other treaty provides otherwise.


This discussion is for general purposes only. ADSL Shareholders are strongly
urged to consult their own tax advisors regarding the application of the U.S.
federal income and estate tax laws to their particular situations and the
consequences under U.S. federal gift tax laws, as well as foreign, state, and
local laws and tax treaties.


11. PROCEDURE FOR ACCEPTANCE OF THE OFFER


This paragraph should be read in conjunction with Appendix I to this document
and, in respect of ADSL Shares held in certificated form, the notes on the
accompanying Form of Acceptance, which shall be deemed to be incorporated into,
and form part of, the terms of this Offer.


If you hold your ADSL Shares in Certificated Form, you may only accept the Offer
in respect of such shares by completing and returning the enclosed Form of
acceptance in accordance with the procedure set out in below. If you hold your
ADSL Shares in Certificated Form, but under different designations, you should
complete a separate Form of acceptance for each designation. Additional Forms of
Acceptance are available from Capita Registrars, The Registry, 34, Beckenham
Road, Beckenham Kent, BR3 4TU.


To accept the Offer in respect of ADSL Depository Interests, you must first
withdraw the underlying ADSL Shares from the ADSL Depository Interest
arrangements by inserting your Stock Withdrawal in the usual way and in
accordance with the established CREST procedures. You will then be sent a share
certificate in respect of the underlying ADSL Shares. The Form of Acceptance
which must be completed and returned together with the share certificate in
accordance with the procedure set out below. If you are a CREST sponsored
member, you must refer to your CREST sponsor as only your CREST sponsor will be
able to action your withdrawal message.


IT IS IMPORTANT THAT YOU ALLOW SUFFICIENT TIME (A MINIMUM OF 3 DAYS) FOR THE
PROCESSING OF YOUR STOCK WITHDRAWAL AND THE ISSUANCE OF YOUR SHARE CERTIFICATE


(a) To accept the Offer and receive New YRMN Shares for your ADSL Shares


You should complete Box 1 and also sign Box 2 of the enclosed Form of Acceptance
in the presence of a witness, who should also sign in accordance with the
instructions printed thereon.


24

--------------------------------------------------------------------------------



  
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN

 
If you do not insert a number in Box 1 or you insert a number greater than your
total holding of ADSL Shares on the register, a valid acceptance will be deemed
to be made in respect of all of the ADSL Shares held by you in certificated
form.


(b) Return of Form of Acceptance


The completed and signed Form of Acceptance, together with your share
certificate(s) for such ADSL Shares and/or other document(s) of title, should be
returned by post or (during normal business hours only) by hand to Capita
Registrars, Corporate Actions, The Registry, 34 Beckenham Road, Beckenham, Kent
BR3 4TU as soon as possible and, in any event, so as to arrive no later than
1:00 p.m. on 19th December 2008. A reply-paid envelope (valid for posting in the
UK only) is enclosed for your convenience. No acknowledgement of receipt of
documents will be given.


(c) Share Certificates not readily available or lost


If your ADSL Shares are in Certificated Form but your share certificate(s)
and/or other document(s) of title is/are lost or not readily available, you
should nevertheless complete, sign and return the Form of Acceptance as stated
above so as to be received by Capita Registrars, Corporate Actions, The
Registry, 34 Beckenham Road, Beckenham, Kent BR3 4TU by no later than 1:00 p.m.
on 19th December 2008. You should send with the Form of Acceptance any share
certificate(s) and/or other document(s) of title which you may have available
accompanied by a letter stating that the remaining documents will follow as soon
as possible or that you have lost one or more of your share certificate(s)
and/or other document(s) of title. If not readily available, you should then
arrange for the relevant share certificate(s) and other document(s) of title to
be forwarded as soon as possible thereafter. No acknowledgement of receipt of
documents will be given. In the case of loss, you should write as soon as
possible to Capita Registrars, Corporate Actions, The Registry, 34 Beckenham
Road, Beckenham, Kent BR3 4TU requesting a letter of indemnity for lost share
certificate(s) and/or other document(s) of title which, when completed in
accordance with the instructions given, should be returned by post or by hand to
Capita Registrars as above.


(d) Validity of acceptances


Without prejudice to Appendix I to this document, YRMN reserves the right,
subject to the terms of the Offer, to treat as valid, in whole or in part, any
acceptance of the Offer in relation to ADSL Shares which is not entirely in
order or which is not accompanied by (as applicable) the relevant share
certificate(s) and/or other document(s) of title. In that event, no settlement
will be made until after the relevant share certificate(s) and/or other
document(s) of title or indemnities satisfactory to YRMN have been received.


(e) General


YRMN will make an appropriate announcement if any of the details contained in
paragraphs (a) to (d) above change for any reason.


If you are in any doubt as to the procedure for acceptance, please contact
Capita Registrars by telephone on 0871 664 0321 (or if calling from outside the
UK on +44 20 8639 3399) or at the address in paragraph 11(b) above. You are
reminded that if you are a CREST sponsored member, you should contact your CREST
sponsor before taking any action.


25

--------------------------------------------------------------------------------



  
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN




12.
SETTLEMENT



Upon Closing, Yarraman’s stock transfer agent will be instructed by Yarraman to
issue the New YRMN Shares to the accepting ADSL Shareholders. The New YRMN
Shares will be delivered directly to the ADSL Shareholders.


The contact information for the transfer agent and registrar in the United
States for YRMN Common Shares is:


Pacific Stock Transfer Company
500 E. Warm Springs Road, Suite 240
Las Vegas, NV 89119
Telephone: 702 361-3033
Fax: 702 433-1979
Web address: www.pacificstocktransfer.com



13. REGISTRATION OF THE YARRAMAN SHARES


After the completion of the Offer, Yarraman intends to file a registration
statement with the SEC for the registration of the resale of the New YRMN Common
Shares (including those to be created on conversion of the New YRMN Preferred
Shares). This process is expected to take up to approximately 6 months from the
date that such registration statement is filed with the SEC.


In connection with the registration of the New YRMN Common Shares you will need
to complete and sign the Questionnaire and return it to Yarraman at Fleet House,
8-12 New Bridge Street, London, ECV4 6AL United Kingdom by no later than 1:00 pm
(London time) on 19th December 2008. Your failure to return the Questionnaire to
YRMN will preclude your New YRMN Common Shares from being included in the
registration statement covering the resale of the New YRMN Common Shares. The
information provided by you in the Questionnaire will be used by and relied upon
by YRMN in connection with the preparation and completion of the registration
statement covering the resale of the New YRMN Common Shares.


Upon the SEC declaring the registration statement covering the resale of the
YRMN Common Shares effective, holders of the YRMN Common Shares may sell the
YRMN Common Shares without restriction. In the event that the registration
statement covering the resale of the YRMN Common Shares has not been declared
effective by the SEC within 6 months from the date that the YRMN Common Shares
are issued to the ADSL shareholders, then the YRMN Common Shares may be sold
pursuant to Rule 144 of the Securities Act.
 
26

--------------------------------------------------------------------------------


 

   
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN

 
Rule 144
 
The SEC has recently adopted amendments to Rule 144 which became effective on
15th February 2008 and apply to securities acquired both before and after that
date. Under Rule 144 as in effect on the date of this document, a person who has
beneficially owned restricted shares of our common stock (which the New YRMN
Shares constitute) for at least six months is entitled to sell their securities
without limitation provided that: (i) such person is not deemed to have been one
of our affiliates at the time of, or at any time during the three months
preceding, a sale and (ii) we are subject to the Securities Exchange Act of
1934, as amended, periodic reporting requirements for at least three months
preceding the sale and are current in such filings. Persons who have
beneficially owned restricted shares of our common stock for at least six months
but who are our affiliates at the time of, or any time during the three months
preceding, a sale, are subject to additional restrictions, by which such persons
are entitled to sell within any three- month period only a number of securities
that does not exceed the greater of either of the following:
 

•
1 per cent of the number of ordinary shares then outstanding, which will equal
91,666 ordinary shares immediately after this offering; and




•
the average weekly trading volume of our ordinary shares during the four
calendar weeks preceding the filing of a notice on Form 144 with respect to the
sale,



provided, in each case, that we are subject to the Exchange Act periodic
reporting requirements for at least three months preceding the sale. Such sales
must also comply with the manner of sale, current public information and notice
provisions of Rule 144.


After one year has elapsed from the date that the New YRMN Common Shares were
issued to the ADSL shareholders, the New YRMN Common Shares may be sold without
restriction, regardless of whether we are then subject to, or current in, the
Securities Exchange Act of 1934, as amended, however, persons that are deemed to
be our “affiliates” will continue to be subject to the volume limitations, as
described above.


An “affiliate” would generally be defined as an officer, director or holder of
10 per cent or more shareholders of YRMN Common Shares.



14.
C A NCELLATION OF ADMI SS ION TO AIM, COMPUL S ORY AC Q U I S ITION AND
TERMINATION OF THE ADSL DEPOSITORY INTEREST ARRANGEMENTS



The ADSL Directors have agreed to convene a meeting of ADSL Shareholders to
consider and, if thought fit, to approve the cancellation of admission to
trading of ADSL Shares on AIM and the re- registration of ADSL as a private
company, in each case subject to the Offer becoming or being declared
unconditional in all respects.


Conditional upon the receipt of such approval and subject to the Offer becoming
or being declared unconditional in all respects, the ADSL Directors intend to
make an application to the London Stock Exchange to cancel the admission to
trading of ADSL Shares on AIM. Notice of such cancellation will commence not
less than 20 Business Days following the Offer becoming or being declared wholly
unconditional.


27

--------------------------------------------------------------------------------



   
PART II
LETTER FROM THE CHAIRMAN OF YARRAMAN

 
De-listing would significantly reduce the liquidity and marketability of any
ADSL Shares not assented to the Offer at that time and the value of any such
ADSL Shares will be affected as a consequence.


If Yarraman receives acceptances under the Offer in respect of and/or otherwise
acquires 90 per cent of more in value of the ADSL Shares and if all the other
conditions of the Offer have been satisfied or waived, Yarraman intends to
exercise its right pursuant to Section 88 of the Companies Law (2007 Revision)
of the Cayman Islands (“Section 88”) to acquire compulsorily any remaining ADSL
Shares in respect of which acceptances have not then been received on the same
terms as the Offer. Section 88 provides that where a scheme involving the
transfer of the shares or any class of shares in a company to another company
(the “transferee company”) has within four months of the making of such offer
been approved by the holders of not less than 90 per cent in value of the shares
affected, then the transferee company may give notice (at any time within two
months after the expiry of such four month period) to acquire the remaining
shares. A dissenting shareholder has the right upon receipt of the notice of a
purchaser to make an application to the court for an order as the court sees
fit. The purchaser must within one month of the notice or, where application is
being made to the court, after the application has been disposed of, pay to the
Cayman Islands’ company the purchase price for the shares.


If the Offer is declared unconditional in all respects, ADSL will give notice of
termination of the ADSL Depositary Interest facility and arrangements to the
Depositary. The Depository will then write to all existing ADSL Depository
Interest holders notifying them of the termination of such facility and
arrangements and the effective date of such termination.



15. ACTION TO BE TAKEN


To accept the Offer in respect of ADSL Shares held in Certificated Form the Form
of Acceptance must be completed, signed and returned together with your share
certificate(s) and any other documents of title by post or (during normal
business hours only) by hand to Capita Registrars, Corporate Actions, The
Registry, 34 Beckenham Road, Kent, Beckenham, BR3 4TU as soon as possible and,
in any event, so as to be received by Capita no later than 1:00 pm (London time)
on 19th December 2008. by following the procedure set out in the Form of
Acceptance and paragraph 11 of this Part II.


To accept the Offer in respect of ADSL Depository Interests, you must first
withdraw the underlying ADSL Shares from the ADSL Depository Interest
arrangements by inserting your Stock Withdrawal in the usual way and in
accordance with the established CREST procedures. You will then be sent a share
certificate in respect of the underlying ADSL Shares. The Form of Acceptance
must be completed, signed and returned together with the share certificate to
Capita Registrars at the address, and in accordance with the procedures, set out
above. If you are a CREST sponsored member, you must refer to your CREST sponsor
as only your CREST sponsor will be able to action your withdrawal.


Yours faithfully,
William J. Stubbs
Chairman


28

--------------------------------------------------------------------------------



   
APPENDIX 1
CONDITIONS AND FURTHER TERMS OF THE OFFER

 
PART A



CONDITIONS OF THE OFFER



The Offer is subject to the following conditions:




(a)
valid acceptances being received (and not, where permitted, withdrawn) by not
later than 1.00 p.m. on the First Closing Date (or such later time(s) and/or
date(s) as YRMN may, in consultation with the ADSL Board, decide) in respect of
not less than one share more than 50 per cent (or such lower percentage as YRMN
may decide) in nominal value of the ADSL Shares to which the Offer relates
provided that this condition shall not be satisfied unless YRMN and/or any of
its wholly-owned subsidiaries shall have acquired or agreed to acquire, whether
pursuant to the Offer or otherwise, ADSL Shares carrying in aggregate more than
50 per cent of the voting rights then normally exercisable at general meetings
of ADSL (including for this purpose, any voting rights attaching to any ADSL
Shares which may be unconditionally allotted or issued before the Offer becomes
or is declared unconditional as to acceptances, whether pursuant to the exercise
of any outstanding conversion or subscription rights or otherwise);

 

(b)
save as Disclosed, there being no provision of any agreement, arrangement,
license, permit, lease or other instrument to which any member of the ADSL Group
is a party or by or to which any such member or any of its assets would be
reasonably likely to be bound, entitled or subject, which as a consequence of
the Offer or the proposed acquisition of any shares or other securities in ADSL
or because of a change in the control or management of the ADSL Group or
otherwise, would or could reasonably be expected to result in, to an extent
which is or would reasonably be expected to be material in the context of the
ADSL Group taken as a whole:




(i)
any monies borrowed by or any other indebtedness (actual or contingent) of, or
grant available to any such member, being or becoming repayable or capable of
being declared repayable immediately or earlier than their or its stated
maturity date or repayment date or the ability of any such member to borrow
monies or incur any indebtedness being withdrawn or inhibited or being capable
of becoming or being withdrawn or inhibited;




(ii)
any such agreement, arrangement, licence, permit, lease or instrument or the
interest or business of any such member or the rights, liabilities, obligations
or interests of any such member thereunder being terminated or adversely
modified or affected or any obligation or liability arising or any adverse
action being taken or arising thereunder;




(iii)
any assets or interests of any such member being or falling to be disposed of or
charged or any right arising under which any such asset or interest could be
required to be disposed of or charged or could cease to be available to any such
member otherwise than in the ordinary course of business;



29

--------------------------------------------------------------------------------



   
APPENDIX 1
CONDITIONS AND FURTHER TERMS OF THE OFFER

 

(iv)
the creation or enforcement of any mortgage, charge or other security interest
over the whole or any part of the business, property or assets of any such
member or any such mortgage, charge or other security interest (whenever arising
or having arisen) becoming enforceable;




(v)
the rights, liabilities, obligations or interests of any such member in, or the
business of any such member with, any person, firm or body (or any
arrangement(s) relating to any such interest or business) being terminated,
adversely modified or adversely affected;




(vi)
the value of any such member or its financial or trading position or prospects
being prejudiced or adversely affected;




(vii)
any such member ceasing to be able to carry on business under any name under
which it presently does so; or

 

(viii)
the creation of any liability, actual or contingent, by any such member;




(ix)
the creation of any liability of any such member to make any severance,
termination, bonus or other payment to any of its directors or other officers,



and no event having occurred which, under any provision of any agreement,
arrangement, license, permit, lease or other instrument to which any member of
the ADSL Group is a party or by or to which any such member or any of its assets
may be bound, entitled or subject, could reasonably be expected by YRMN to
result (either with the passage of time, the giving of notice or both) in any of
the events or circumstances as are referred to in sub-paragraphs (i) to (ix) of
this condition (b) in each case to an extent which is material in the context of
the ADSL Group taken as a whole;



(c)
no central bank, government, government department or governmental,
quasi-governmental, supranational, statutory, regulatory, environmental or
investigative body, court, stock exchange, trade agency, association,
institution or any other body or person whatsoever in any jurisdiction (each, a
“Third Party”) having given notice of a decision or decided to take, institute,
implement or threaten any action, proceeding, suit, investigation, enquiry or
reference, or having required any action to be taken or otherwise having done
anything, or having enacted, made or proposed any statute, regulation, decision
or order, and there not continuing to be outstanding any statute, regulation,
decision or order, or having taken any other step which would or would
reasonably be expected by YRMN to:




(i)
require, prevent or materially delay the divestiture, or adversely alter the
terms envisaged for any proposed divestiture by any member of the YRMN Group or
any member of the ADSL Group of all or any material portion of their respective
businesses, assets or property or impose any material limitation on the ability
of any of them to conduct their respective businesses (or any of them) or to own
any of their respective material assets or material properties or any part
thereof;



30

--------------------------------------------------------------------------------



   
APPENDIX 1
CONDITIONS AND FURTHER TERMS OF THE OFFER

 

(ii)
result in a material delay in the ability of YRMN, or prevent it or render it
unable, to acquire some or all of the ADSL Shares or require a material
divestiture by YRMN or any member of the YRMN Group of any securities in ADSL;




(iii)
impose any material limitation on, or result in a material delay in, the ability
of any member of the YRMN Group directly or indirectly to acquire or to hold or
to exercise effectively all rights of ownership in respect of shares or loans or
securities convertible into shares or any other securities (or the equivalent)
in any member of the ADSL Group or the YRMN Group or to exercise, directly or
indirectly, voting or management control over any such member;




(iv)
otherwise materially and adversely affect the business, assets, liabilities
profits or prospects or financial or trading position of any member of the ADSL
Group or the YRMN Group;




(v)
make the Offer, its implementation or the acquisition or proposed acquisition by
YRMN or any member of the YRMN Group of any shares or other securities in, or
control or management of, ADSL void, illegal and/or unenforceable under the laws
of any jurisdiction, or otherwise, directly or indirectly, materially restrain,
prevent, restrict, prohibit, delay or otherwise interfere with, the same, or
impose additional material conditions or obligations with respect to, or
otherwise materially impede or challenge or require material amendment of the
Offer or the acquisition by YRMN or any member of the YRMN Group of any shares
or other securities in ADSL;




(vi)
require any member of the YRMN Group or the ADSL Group to acquire, or to offer
to acquire, any shares or other securities (or the equivalent) or interest in
any member of the ADSL Group or the YRMN Group owned by any third party (other
than in the implementation of the Offer);




(vii)
impose any material limitation on the ability of any member of the ADSL Group or
the YRMN Group to co-ordinate its business, or any part of it, with the
businesses of any other member of the ADSL Group and/or the YRMN Group; or




(viii)
result in any member of the ADSL Group or the YRMN Group ceasing to be able to
carry on business as it presently does, in each case to an extent which is
material in the context of the Offer, or the YRMN Group or the ADSL Group taken
as a whole (as the case may be), and all applicable waiting and other time
periods (including any extensions thereof) during which any such Third Party
could institute, implement or threaten any action, proceeding, suit,
investigation, enquiry or reference or any other step under the laws of any
jurisdiction in respect of the Offer or proposed acquisition of any shares or
securities in ADSL having expired, lapsed or been terminated;

 
31

--------------------------------------------------------------------------------



   
APPENDIX 1
CONDITIONS AND FURTHER TERMS OF THE OFFER

 

(d)
all filings or applications which are reasonably considered necessary or
advisable by YRMN or which are required by law having been made in connection
with the Offer and all statutory or regulatory obligations in any jurisdiction
having been complied with in connection with the Offer or the acquisition by any
member of the YRMN Group of any shares or other securities in, or under control
of, ADSL and all authorisations, declarations, decisions, orders, recognitions,
grants, consents, licences, confirmations, clearances, permissions and approvals
(“authorisations”) reasonably considered necessary or advisable by YRMN, or
which are required by law in respect of the Offer or the proposed acquisition of
any shares or other securities in, or control of, ADSL by any member of the YRMN
Group having been obtained in terms and in a form reasonably satisfactory to
YRMN from all appropriate Third Parties or persons with whom any member of the
ADSL Group has entered into contractual arrangements, in each case where the
absence of such authorisations would have a material adverse effect on the YRMN
Group or the ADSL Group taken as a whole (as the case may be) or would be
material in the context of the Offer, and all such authorisations which are
reasonably considered by YRMN to be necessary to carry on the business of any
member of the ADSL Group as currently carried on remaining in full force and
effect and all filings necessary for such purpose having been made and there
being no notice or intimation of any intention to revoke or not to renew any of
the same and all necessary statutory or regulatory obligations in any
jurisdiction having been complied with;

 

(e)
save as Disclosed, no member of the ADSL Group having, since 31st December 2007:




(i)
save for ADSL Shares issued pursuant to the exercise of options granted under
the ADSL Share Option Schemes, issued or agreed to issue, authorised or proposed
the issue of additional shares or securities of any class;




(ii)
save for the grant of options under the ADSL Share Option Schemes, issued or
agreed to issue, authorised or proposed the issue of securities convertible into
shares of any class or rights, warrants or options to subscribe for, or acquire,
any such shares or convertible securities;




(iii)
purchased, redeemed or repaid or announced any proposal to purchase, redeem or
repay any of its own shares (including treasury shares) or other securities or
reduced or made or authorised any other change to any part of its share capital;




(iv)
save as between ADSL and wholly-owned subsidiaries of ADSL (“Intra-ADSL Group
Transactions”) recommended, declared, paid or made or proposed to recommend,
declare, pay or make any bonus, dividend or other distribution to any
shareholder whether payable in cash or otherwise;




(v)
save for Intra-ADSL Group Transactions, merged with or demerged from any body
corporate or partnership or, other than in the ordinary course of business,
acquired or disposed of or transferred, mortgaged, charged or created any
security interest over, any asset or any right, title or interest in any asset
(including shares and trade investments) or authorised, proposed or announced
any intention to propose the same which, in any case, is material in the context
of the ADSL Group taken as a whole;



32

--------------------------------------------------------------------------------



   
APPENDIX 1
CONDITIONS AND FURTHER TERMS OF THE OFFER

 

(vi)
save for Intra-ADSL Group Transactions, made or authorised or proposed or
announced an intention to propose any change in its loan capital;




(vii)
save for Intra-ADSL Group Transactions, issued, authorised or proposed the issue
of any debentures or incurred or increased any indebtedness or liability (actual
or contingent) or proposed to do any of the foregoing;




(viii)
entered into, implemented, effected, authorised, proposed or announced any
reconstruct i on, ama l gamat i on, sc h eme, comm i tment or ot h er transact i
on or arrangement in respect of itself or another member of the ADSL Group that
is material in the context of the ADSL Group;




(ix)
save for service agreements entered into or to be entered into between ADSL and
each of Michael Kingshott and Andrew Tan pursuant to the statement issued on
27th August 2008, entered into, or varied any material terms of, any agreement
with any of the directors or senior executives of ADSL;




(x)
entered into, varied or (in a manner which is materially prejudicial to the ADSL
Group taken as a whole) terminated, or authorised, proposed or announced its
intention to enter into, vary or (in a manner which is materially prejudicial to
the ADSL Group taken as a whole) terminate any agreement, transaction,
arrangement or commitment (whether in respect of capital expenditure or
otherwise) which:

 

(A)
is of a long term, onerous or unusual nature or magnitude;




(B)
is or would reasonably be expected to be materially restrictive to the business
of any member of the ADSL Group; or

 

(C)
is outside of the ordinary course of business and is material in the context of
the ADSL Group taken as a whole;

 

(xi)
proposed, agreed to provide or modified the terms of any share option scheme or
any incentive scheme relating to the employment or termination of employment of
any employee of the ADSL Group save as Disclosed or other than in the ordinary
course;




(xii)
terminated or varied the terms of any agreement or arrangement between any
member of the ADSL Group and any other person in a manner which would or would
reasonably be expected to have a material adverse effect on the financial
position or prospects of the ADSL Group taken as a whole;




(xiii)
taken any corporate action or had any legal proceedings started or threatened
against it or petition presented or order made for its winding-up (voluntary or
otherwise), dissolution or reorganisation or for the appointment of a receiver,
administrative receiver, administrator, trustee or similar officer of all or any
of its assets or revenues or any analogous proceedings in any jurisdiction or
had any such person appointed in any jurisdiction;

 
33

--------------------------------------------------------------------------------



   
APPENDIX 1
CONDITIONS AND FURTHER TERMS OF THE OFFER

 

(xiv)
been unable, or admitted in writing that it is unable, to pay its debts or
having stopped or suspended (or threatened to stop or suspend) payment of its
debts generally or ceased or threatened to cease carrying on all or a
substantial part of its business;




(xv)
waived, settled or compromised any claim otherwise than in the ordinary course
of business where such claim is not material in the context of the business of
the ADSL Group taken as a whole;




(xvi)
made any alteration to its memorandum or articles o f association or other
incorporation documents or, except for any change required by reason of a
concurrent change in applicable law, regulation or generally accepted accounting
practice, to any method of accounting or accounting practice used by it on the
date hereof and which, in any case, is materially adverse in the context of the
ADSL Group taken as a whole; or




(xvii)
entered into or varied any contract, commitment, arrangement or agreement or
passed any resolution or made any offer (which remains open for acceptance) with
respect to or announced any intention to, or proposed to, effect any of the
transactions, matters or events referred to in this condition (e),

 

(f)
since 31st December 2007 and save as Disclosed:




(i)
no material adverse change or deterioration having occurred in the business,
assets, financial or trading position or profits or prospects of any member of
the ADSL Group;




(ii)
no litigation, arbitration proceedings, prosecution or other legal proceedings
to which any member of the ADSL Group is or may become a party (whether as a
claimant, defendant or otherwise) and no enquiry or investigation by or
complaint or reference to any third party against or in respect of any member of
the ADSL Group having been instituted, announced or threatened by or against or
remaining outstanding against or in respect of any member of the ADSL Group
which in any such case would reasonably be expected to materially adversely
affect any member of the ADSL Group;




(iii)
no contingent or other liability having arisen or become apparent to YRMN, which
would be likely to materially adversely affect any member of the ADSL Group; and




(iv)
no steps having been taken which are likely to result in the withdrawal (without
replacement), cancellation, termination or modification of any authorisations,
declarations, decisions, orders, recognitions, grants, consents, licences,
confirmations, clearances, permissions or approvals held by any member of the
ADSL Group which is necessary for the proper carrying on of its business,



34

--------------------------------------------------------------------------------



   
APPENDIX 1
CONDITIONS AND FURTHER TERMS OF THE OFFER

 

(g)
save as Disclosed, YRMN not having discovered: (a) that any financial, business
or other information concerning the ADSL Group as contained in the information
publicly disclosed at any time by or on behalf of any member of the ADSL Group
is materially misleading, contains a misrepresentation of fact or omits to state
a fact necessary to make that information not misleading; or (b) that any member
of the ADSL Group, or any partnership, company or other entity in which any
member of the ADSL Group has an economic interest and which is not a subsidiary
undertaking of ADSL is subject to any liability (contingent or otherwise) which
is material in the context of the ADSL Group taken as a whole; or




(h)
since 31st December 2007, YRMN not having discovered any information which
adversely affects the import of any information Disclosed at any time by or on
behalf of any member of the ADSL Group and which, in any such case, is material
in the context of the ADSL Group taken as a whole. YRMN reserves the right to
waive, in whole or in part, all or any of the above conditions, except condition
(a). Conditions (b) to (g) (inclusive) must be fulfilled by midnight on the 21st
day after the later of the First Closing Date and the date on which condition
(a) is fulfilled (or in each such case such later date as YRMN may decide,
having consulted with the ADSL Board);




(i)
YRMN not having discovered that any past or present member of the ADSL Group has
failed to comply with any applicable legislation or regulations of any
jurisdiction or any notice or requirement of any Third Party on any matter,
including without limitation with regard to the storage, disposal, discharge,
spillage, release, leak or emission of any waste or hazardous or harmful
substance or any substance likely to impair the environment or harm human or
animal health or otherwise relating to environmental matters or that there has
been any such storage, presence, disposal, discharge, spillage, release, leak or
emission (whether or not the same constituted non-compliance by any person with
any such legislation or regulation, and whenever the same may have taken place),
any of which non-compliance would be likely to give rise to any liability
(whether actual or contingent) or cost on the part of any member of the ADSL
Group and which is material in the aggregate, in the context of the ADSL Group
taken as a whole; or




(j)
YRMN not having discovered that there is, or is reasonably likely to be, any
obligation or liability (whether actual or contingent) to make good, repair,
reinstate or clean up any property now or previously owned, occupied, operated
or made use of or controlled by any past or present member of the ADSL Group
under any environmental legislation, regulation, notice, circular or order of
any Third Party in any jurisdiction.

 
YRMN shall be under no obligation to waive or treat as satisfied any of the
conditions (b) to (j) (inclusive) by a date earlier than the latest date
specified for the satisfaction thereof, notwithstanding that the other
conditions of the Offer may at such earlier date have been waived or fulfilled
and that there are at such earlier date no circumstances indicating that any of
such conditions may not be capable of fulfilment.


35

--------------------------------------------------------------------------------



   
APPENDIX 1
CONDITIONS AND FURTHER TERMS OF THE OFFER

 
PART B



FURTHER TERMS OF THE OFFER


The following further terms apply to the Offer. Except where the context
otherwise requires, any reference in Part B or C of this Appendix 1 and in the
Form of Acceptance: (i) to the Offer “becoming unconditional” or “being declared
unconditional” or means unconditional as to acceptances, (ii) to “acceptances of
the Offer” shall include deemed acceptances of the Offer and (iii) to the “Offer
Document” shall mean this document and any other document containing the Offer.
 

1.
Acceptance Period




(a)
The Offer will initially be open for acceptance until 19th December 2008.




(b)
YRMN reserves the right (but will not be obliged), with the prior consent of the
ADSL Directors, to extend the Offer to a later time(s) and/or date(s).




(c)
Although no revision is envisaged, if the Offer (in its original or previously
revised form) is revised, it will remain open for acceptance for a period of at
least 14 days from the date of posting the revised offer document to ADSL
Shareholders.




(d)
The Offer, whether revised or not, shall not, be capable of becoming
unconditional after midnight on 27th January 2009. and the Offer shall lapse on
that date if it has not become or is not declared unconditional as to
acceptances on that date unless:

 

i)
an Independent Competing Offer has been announced;

 

ii)
the ADSL Directors consent to the extension; or




iii)
YRMN’s receiving agent requests an extension of time in order to prepare a
certificate stating the number of acceptances which have been received.




(e)
If the Offer has become unconditional, it will remain open for acceptance until
the later of (i) 19th December 2008 and (ii) not less than 14 days after the
date on which it become unconditional. If the Offer has become unconditional and
it is stated by or on behalf of YRMN (having obtained the prior consent of the
ADSL Directors) that the Offer will remain open until further notice, then not
less than 14 days’ notice will be given prior to the closing of the Offer to
ADSL Shareholders who have not accepted the Offer.



36

--------------------------------------------------------------------------------



   
APPENDIX 1
CONDITIONS AND FURTHER TERMS OF THE OFFER

 

2
Announcements




(a)
YRMN will release an announcement (a “Following Day Announcement”) to the
Regulatory News Service by 8.00 a.m. London time on the Business Day following
the day on which the Offer is due to expire (the First Closing Date or a
subsequent Closing Date), becomes or is declared unconditional as to acceptances
or if the Offer is revised or extended. The Following Day Announcement will
also:




(i)
state the number of ADSL Shares for which acceptances have then been received,
making it clear to what extent any of the acceptances are from Concert Parties
of YRMN or are in respect of shares which were subject to an irrevocable
commitment or a letter of intent to accept the offer procured by YRMN or any of
its associates;




(ii)
give details of any relevant securities or related financial instruments (as
defined in the AIM Rules) of ADSL in which YRMN or any of its Concert Parties
has an interest or in respect of which any such party has a right to subscribe
(specifying in each case the nature of the interests or rights concerned);

 

(iii)
give details of any relevant ADSL securities in respect of which YRMN or any of
its Concert Parties has an outstanding irrevocable commitment or letter of
intent;




(iv)
give details of any relevant securities of ADSL which YRMN or any of its Concert
Parties has borrowed or lent (other than any borrowed shares which have either
been on-lent or sold);




(v)
specify the percentages of the relevant classes of relevant securities
represented by the figures referred to in paragraphs (i) to (iv) above;




(vi)
include a prominent statement of the total number of shares which YRMN may count
towards the satisfaction of the Acceptance Condition and the percentages of each
class of relevant securities represented by the figures referred to in
paragraphs (i) to (iv) above; and

 

(vii)
if the announcement is extending the Offer, state the date for acceptance.

 

3.
Irrevocable acceptances




(a)
If by 9th January 2009 the Offer has not become unconditional, an accepting ADSL
Shareholder may withdraw his acceptance at any time thereafter by written notice
received by Capita Registrars Corporate Actions, The Registry, 34 Beckenham
Road, Beckenham, Kent BR3 4TU, England, before the earlier of (i) the time when
the Offer becomes unconditional and (ii) the final time for lodgement of
acceptances of the Offer which can be taken into account in accordance with
paragraph 1 above.



37

--------------------------------------------------------------------------------



   
APPENDIX 1
CONDITIONS AND FURTHER TERMS OF THE OFFER

 

(b)
If YRMN has announced that the offer is unconditional as to acceptances, and
subsequently fails to issue a Following Day Announcement by 3.30 pm on the
Business Day following the day on which the Offer is due to expire, any ADSL
shareholder who has accepted the Offer will be entitled to withdraw his
acceptance by written notice received by Capita Registrars, Corporate Actions,
The Registry, 34 Beckenham Road, Beckenham, Kent BR3 4TU, England before the
later of (i) one week after the default occurs or (ii) until the default is
rectified.

 

(c)
Except as provided by this paragraph 3, acceptances shall be irrevocable.

 

(d)
In this paragraph 3, “written notice” means notice in writing bearing the
original signature(s) of the relevant accepting ADSL Shareholder(s) or his/their
agent(s) duly appointed in writing (evidence of whose appointment in a form
reasonably satisfactory to YRMN is produced with the notice). Telex or facsimile
transmission or copies will not be sufficient to constitute written notice.

 

4.
General

 

(a)
The Offer will lapse unless the Offer has not become unconditional as to
acceptances by 27th January 2009 (“Lapsing Date”) or such later date as YRMN may
determine with the prior consent of the ADSL Directors. If the Offer lapses, the
Offer shall cease to be capable of further acceptance and YRMN and ADSL
Shareholders shall cease to be bound by prior acceptances.




(b)
Settlement of the consideration to which any ADSL Shareholder is entitled under
the Offer will be implemented in full in accordance with the terms of the Offer
without regard to any lien, right of set-off, counterclaim or other analogous
right to which ADSL may otherwise be, or claim to be, entitled as against such
ADSL Shareholder.




(c)
The terms, provisions, instructions and authorities contained in or deemed to be
incorporated in the Form of Acceptance constitute part of the terms of the
Offer. Words and expressions defined in this document will have the same
meanings when used in the Form of Acceptance unless the context otherwise
requires.




(d)
The Offer and all acceptances thereof or pursuant thereto and the Form of
Acceptance and all contracts made pursuant thereto and action taken or made or
deemed to be taken or made under any of the foregoing shall be governed by and
construed in accordance with English law. Execution by or on behalf of a ADSL
Shareholder of a Form Acceptance will constitute his and the ADSL submission, in
relation to all matters arising out of or in connection with the Offer and the
Form of Acceptance, to the jurisdiction of the Courts of England and his
agreement that nothing shall limit the rights of YRMN to bring any action, suit
or proceeding arising out of or in connection with the Offer or the Form of
Acceptance in any other manner permitted by law or in any court of competent
jurisdiction.



38

--------------------------------------------------------------------------------



   
APPENDIX 1
CONDITIONS AND FURTHER TERMS OF THE OFFER

 

(e)
Any omission to dispatch this document or the Form of Acceptance or any notice
required to be dispatched under the terms of the Offer to, or any failure to
receive the same by, any person to whom the Offer is made, or should be made,
shall not invalidate the Offer in any way or create any implication that the
Offer has not been made to such person. The Offer extends to all ADSL
Shareholders to whom this document, the Form of Acceptance and any related
documents may not be or have not been dispatched, and such persons may request
copies of those documents from Capita Registrars, Corporate Actions, The
Registry, 34 Beckenham Road, Beckenham, Kent, BR3 4TU or, by telephone on 0871
664 0321 from within the UK or +44 20 8639 3399 if calling from outside the UK.
Calls to the 0871 664 0321 number cost 10 pence per minute (including VAT) plus
your service provider’s network extras. Calls to the helpline from outside the
UK will be charged at applicable international rates. Different charges may
apply to calls from mobile telephones and calls may be recorded and randomly
monitored for security and training purposes. The helpline cannot provide advice
on the merits of the Offer nor give any financial, legal or tax advice.




(f)
Without prejudice to any other provision in this Part B of Appendix 1. ADSL
reserves the right to treat acceptances of the Offer as valid if received by or
on behalf of it at any place or places or in any manner determined by it
otherwise than as set out herein or in the Form of Acceptance.




(g)
To be valid the Form of Acceptance must be completed to a suitable standard and
accompanied by the relevant share certificates and be delivered by or on behalf
of the relevant ADSL Shareholder to Capita Registrars on or before the last time
for acceptance set out in this document and Capita Registrars must have recorded
that the Form of Acceptance or transfer and accompanying documents have been so
received. For this purpose a Form of Acceptance is completed to a suitable
standard: if it constitutes a valid and irrevocable appointment of YRMN or some
person on its behalf as an agent or attorney for the purpose of executing a
transfer of ADSL Shares above on behalf of the ADSL Shareholder. If the Form of
Acceptance is executed by a person other than the registered holder, appropriate
evidence of authority (eg grant of probate or certified copy of a power of
attorney) must be produced.




(h)
If the Offer does not become unconditional in all respects the Form of
Acceptance and any share certificate(s) or other document(s) of title will be
returned by post within 14 days of the Offer lapsing, at the risk of the person
entitled thereto, to the first named registered ADSL Shareholder at his or her
address in the register of members of ADSL.




(i)
If the expiry date of the Offer is extended, all references in this document and
in the Form of Acceptance to 19th December 2008 (except the definition of “First
Closing Date” but for avoidance of doubt including in relation to the return of
the Questionnaire) shall be deemed to refer to the expiry date of the Offer as
so extended.




(j)
The Offer is made on the date of this document and is capable of acceptance from
and after that time. Copies of this document, the Form of Acceptance and any
related documents are available from Capita Registrars at the address and
telephone number set out in paragraph 3(a) above.

 

(k)
The Offer is made by means of this document.



39

--------------------------------------------------------------------------------



   
APPENDIX 1
CONDITIONS AND FURTHER TERMS OF THE OFFER

 
PART C


FORM OF ACCEPTANCE


Each ADSL Shareholder by whom, or on whose behalf, a Form of Acceptance is
executed and received by ADSL or by or on behalf of ADSL agrees to and with ADSL
and Capita Registrars (so as to bind him, his personal representatives, heirs,
successors and assigns) to the following effect:
 

(a)
That the execution of a Form of Acceptance shall constitute:




(i)
an acceptance of the Offer in respect of the relevant ADSL Shareholders’ entire
holding of ADSL Shares; and




(ii)
an undertaking to execute any further documents and give any further assurances
which may be reasonably required to vest in the relevant ADSL Shares,



on and subject to the terms and conditions set out or referred to in this
document and the Form of Acceptance and that, subject only to the rights of
withdrawal set out in paragraph 3 of Part B of this Appendix 1, each such
acceptance shall be irrevocable;



(b)
that ADSL Shares in respect of which the Offer is accepted or deemed to be
accepted are sold free from all liens, charges, equitable interests,
encumbrances, rights of pre-emption and other third party rights or interest of
any nature and together with all rights attaching thereto as at the date of this
document including the right to receive and retain all dividends and other
distributions;




(c)
that he will deliver or procure the delivery, to Capita Registrars at the
address referred to in paragraph 11 of Part II of this document, on behalf of
ADSL, his share certificate(s) and/or other document(s) of title in respect of
the ADSL Shares in respect of which the Offer has been accepted and not validly
withdrawn or an indemnity reasonably acceptable to ADSL in lieu thereof, as soon
as possible and in any event within two weeks of the Offer becoming
unconditional;




(d)
that the execution and delivery of the Form of Acceptance constitutes, subject
to the Offer becoming unconditional, the irrevocable appointment of ADSL and any
of its respective directors and agents as the ADSL Shareholder’s attorney and/or
agent. To complete and execute any form(s) of transfer for the transfer of his
ADSL Shares for registration within two months of the Offer becoming
unconditional and that he agrees to ratify each and every act or thing which may
be done or effected by ADSL or any of its respective directors or agents, as the
case may be, in the proper exercise of such powers;




(e)
That the execution and delivery of the Form of Acceptance constitutes a waiver
of any current or prior rights of pre-emption or similar rights contained in
ADSL’s articles of association, any shareholders agreement or otherwise of any
of the ADSL Shares and a consent to the registration of any transfer of and ADSL
Shares notwithstanding any provisions of ADSL’s articles of association;



40

--------------------------------------------------------------------------------



   
APPENDIX 1
CONDITIONS AND FURTHER TERMS OF THE OFFER

 

(f)
that ADSL shall be entitled, after Closing to direct the exercise of any votes
and any or all other rights and privileges (including the right to requisition
the convening of a general meeting of ADSL) attaching to any ADSL Shares in
respect of which the Offer has been accepted and not validly withdrawn, and the
execution of the Form of Acceptance will constitute an authority to ADSL from
such shareholder to send any notice, circular or other document or communication
which may be required to be sent to him as a member of ADSL in respect of such
shares to ADSL and an authority to ADSL or any person nominated by ADSL to sign
any consent to short notice of a general or separate class meeting as his
attorney and/or agent and on his behalf and/or to execute a form of proxy in
respect of such ADSL Shares appointing any person nominated by ADSL to attend
general and separate class meetings of ADSL and to exercise the votes attaching
to such shares on his behalf, and will also constitute the agreement of such
shareholder not to exercise any such rights without the consent of ADSL and the
irrevocable undertaking of such shareholder not to appoint a proxy for or to
attend such general or separate class meeting.



References in this Part C to an ADSL Shareholder shall include references to the
person or persons executing a Form of Acceptance.


41

--------------------------------------------------------------------------------


 


   
APPENDIX 2
HISTORICAL FINANCIAL INFORMATION
RELATING TO YARRAMAN

 
CONSOLIDATED BALANCE SHEETS
In accordance with US GAAP



   
30th June
 
30th June
     
2008
 
2007
     
(Unaudited)
 
(Audited)
             
ASSETS
             
Current Assets
             
Cash and cash equivalents
 
$
(39,452
)
$
150,072
 
Accounts receivable, net
   
723,530
   
775,718
 
Inventory
   
5,570,381
   
4,074,056
 
Other receivables
   
195,673
   
85,931
 
Due from related parties
   
–
   
–
 
Other assets
   
246,732
   
227,672
                 
Total Current Assets
   
6,696,864
   
5,313,449
                 
Property, plant and equipment, net
   
4,458,798
   
4,235,575
                 
Other asset
   
332,680
   
212,200
                 
Total Other Assets
   
4,791,478
   
4,447,775
                 
 
 
$
11,488,343
   
9,761,224
                 
LIABILITIES AND STOCKHOLDERS’
             
EQUITY (DEFICIT)
                             
Current Liabilities:
             
Accounts payable and accrued expenses
 
$
1,618,133
 
$
1,199,567
 
Capital leases, current portion
   
103,765
   
140,849
 
Due to related party
   
–
   
2,905,986
                 
Total Current Liabilities
   
1,721,898
   
4,246,402
                 
Long Term Liabilities:
             
Capital leases, net of current portion
   
78,292
   
124,847
 
Loans payable – related party
   
2,267,185
   
1,749,097
 
Long-term debt
   
5,511,308
   
4,818,008
                 
Total Long Term Liabilities
   
7,856,785
   
6,691,952
                 
Total Liabilities
   
9,578,683
   
10,938,354
                 
Stockholder’s Equity (Deficit):
             
Common stock, $.001 par value, 90,000,000 shares authorized
38,000,000 shares and 25,000,000 shares issued and outstanding
   
38,000
   
25,000
 
Additional paid in capital
   
10,484,929
   
5,455,252
 
Subscription receivable
   
(88,000
)
 
–
 
Other comprehensive income
   
(177,702
)
 
10,977
 
Accumulated deficit
   
(8,347,566
)
 
(6,668,359
)
               
Total Stockholder’s Equity (Deficit)
   
1,909,660
   
(1,177,130
)
                   
$
11,488,343
 
$
9,761,224
 



42

--------------------------------------------------------------------------------


 

    
APPENDIX 2
HISTORICAL FINANCIAL INFORMATION
RELATING TO YARRAMAN

 
CONSOLIDATED STATEMENTS OF OPERATIONS
In accordance with US GAAP


       
For the Quarters Ended
         
Fiscal
                 
Fiscal
     
Year Ended
 
30th September
 
31st December
 
31st March
 
30th June
 
Year Ended
     
30th June 2007
 
2007
 
2007
 
2008
 
2008
 
30th June 2008
     
(Audited)
 
(Unaudited)
 
(Unaudited)
 
(Unaudited)
 
(Unaudited)
 
(Unaudited)
                             
Sales, net
 
$
2,012,445
 
$
672,994
 
$
793,716
 
$
603,984
 
$
733,920
 
$
2,804,614
 
Cost of sales
   
2,997,698
   
464,365
   
576,218
   
379,244
   
369,941
   
1,789,768
                                         
Gross profit (loss)
   
(985,253
)
 
208,629
   
217,498
   
224,740
   
363,979
   
1,014,846
                                         
Selling, general and administrative expenses
   
2,585,728
   
630,457
   
390,688
   
432,579
   
237,670
   
1,691,394
                                         
Income (Loss) from operations
   
(3,570,981
)
 
(421,828
)
 
(173,190
)
 
(207,839
)
 
126,309
   
(676,548
)
                                       
Other (Income) Expense
                                     
Interest income
   
(1,088
)
 
(727
)
 
(227
)
 
(13
)
 
(781
)
 
(1,748
)
Interest expense
   
871,485
   
199,634
   
272,981
   
239,366
   
220,623
   
932,604
 
Other (income) expenses net
   
 
   
23,031
   
1,946
 
 
(3,085
)  
86,793
   
108,685
 
Gain on sale of fixed asset
   
13,032
   
–
   
(5,818
)
 
(152
)
 
(106
)
 
(6,076
)
Transaction gain (loss) on foreign currency
   
(1,630
)
 
1,227
   
(33,057
)
 
460
   
561
   
(30,809
)
                                       
Total Other (Income) Expense
   
881,799
   
223,165
   
235,825
   
236,576
   
307,090
   
1,002,656
                                         
Loss before income taxes
   
(4,452,780
)
 
(644,993
)
 
(409,015
)
 
(444,415
)
 
(180,781
)
 
(1,679,204
)
                                       
Provision for income taxes
   
–
   
–
   
–
   
–
   
–
   
–
                                         
Net loss
   
(4,452,780
)
 
(644,993
)
 
(409,015
)
 
(444,415
)
 
(180,781
)
 
(1,679,204
)
                                       
Other comprehensive income (loss)
                                     
Foreign currency translation
   
(141,212
)
 
244,877
   
35,740
   
(85,487
)
 
(383,809
)
 
(188,679
)
                                       
Comprehensive Loss
 
$
(4,593,992
) 
$
(400,116
) 
$
(373,275
) 
$
(529,902
) 
$
(564,590
) 
$
(1,867,883
)
                                       
Net loss per share:
                                     
Basic & diluted
 
$
(0.18
)
$
(0.02
)
$
(0.01
)
$
(0.02
)
$
(0.02
)
$
(0.07
)
                                       
Weighted average number of shares outstanding:
                                     
Basic & diluted
   
25,000,000
   
25,250,000
   
25,250,000
   
25,250,000
   
29,333,333
   
26,312,500
 

 
Weighted average of dilutive securities has not been calc< ;/f
ont>ulated since the effect of dilutive securities is anti-dilutive.

43

--------------------------------------------------------------------------------





    
APPENDIX 2
HISTORICAL FINANCIAL INFORMATION
RELATING TO YARRAMAN



CONSOLIDATED STATEMENTS OF CASH FLOWS
In accordance with US GAAP



       
For the Quarters Ended
         
Fiscal
 
 
 
Fiscal
     
Year Ended
 
30th September
 
31st December
 
31st March
 
30th June
 
Year Ended
     
30th June 2007
 
2007
 
2007
 
2008
 
2008
 
30th June 2008
     
(Audited)
 
(Unaudited)
 
(Unaudited)
 
(Unaudited)
 
(Unaudited)
 
(Unaudited)
                             
CASH FLOWS FROM OPERATING ACTIVITIES
                                     
Net Loss
 
$
(4,452,780
) 
$
(644,993
) 
$
(409,015
) 
$
(444,415
) 
$
(180,781
) 
$
(1,679,204
)
Adjustments to reconcile net loss to net cash used in operating activities:
                                     
Shares issued for services
   
117,000
   
–
   
–
   
–
   
432,000
   
432,000
                                         
Depreciation
   
389,266
   
88,943
   
92,169
   
86,672
   
90,737
   
358,521
 
Salary forgiven for stock payment
   
–
   
–
   
–
   
–
   
17,000
   
17,000
 
Amortization of discount on debt
   
205,905
   
38,629
   
63,144
   
58,038
   
48,317
   
208,128
 
(Increase)/decrease in assets:
                                     
Accounts receivables
   
(205,461
)
 
(30,107
)
 
(38,188
)
 
243,120
   
(122,637
)
 
52,188
 
Inventory
   
757,764
   
(876,629
)
 
253,806
   
(484,179
)
 
(389,323
)
 
(1,496,325
)
Other receivables
   
26,647
   
(19,392
)
 
(105,063
)
 
37,197
   
(22,484
)
 
(109,742
)
Other assets
   
21,549
   
23,460
   
(42,638
)
 
90,471
   
(97,680
)
 
(26,389
)
Increase in liabilities:
                                     
Accounts payable and accrued expenses
   
114,768
   
12,667
   
183,198
   
213,747
   
8,952
   
418,564
                                         
Total Adjustments
   
1,427,438
   
(762,429
)
 
406,427
   
245,068
   
(35,119
)
 
(146,053
)
                                       
Net cash used in operations
   
(3,025,342
)
 
(1,407,422
)
 
(2,587
)
 
(199,349
)
 
(215,901
)
 
(1,825,259
)
                                       
CASH FLOWS FROM INVESTING ACTIVITIES
                                     
Acquisition of property and equipment
   
–
   
–
   
(3,134
)
 
(16,445
)
 
(921
)
 
(20,500
)
Acquisition of intangible
   
–
   
–
   
–
   
–
   
(14,423
)
 
(14,423
)
                                       
Net cash provided by (used in) investing activities
   
–
   
–
   
(3,134
)
 
(16,445
)
 
(15,344
)
 
(34,923
)
                                       
CASH FLOWS FROM FINANCING ACTIVITIES
                                     
Proceeds from long-term debt
   
74,634
   
41,565
   
7,905
   
1,999
   
2,117
   
53,586
 
Proceeds from payment on subscription receivable
   
–
   
5,500
   
5,500
   
5,500
   
(16,500
)
 
–
 
Capital lease payments
   
(95,164
) 
 
9,882
   
(80,311
)
 
48,305
   
(96,794
)
 
(118,918
)
Receivable from related parties
   
–
   
(49,492
)
 
(11,774
)
 
(2,870
)
 
64,136
   
–
 
Loans payable – related party
   
2,905,986
   
915,060
   
(28,768
)
 
83,736
   
301,441
   
1,271,469
                                         
Net cash provided by (used in) financing activities
   
2,885,456
   
922,515
   
(107,448
)
 
136,670
   
254,400
   
1,206,137
                                         
Effect of exchange rate changes on cash and cash equivalents
   
179,520
   
376,928
   
77,955
   
90,209
   
(80,572
)
 
464,520
                                         
Net decrease in cash and cash equivalents
   
39,634
   
(107,979
) 
 
(35,214
)
 
11,085
   
(57,417
)
 
(189,525
)
                                       
Cash and cash equivalents, beginning balance
   
110,438
   
150,072
   
42,093
   
6,879
   
17,964
   
150,072
                                         
Cash and cash equivalents, ending balance
 
$
150,072
 
$
42,093
 
$
6,879
 
$
17,964
 
$
(39,453
)
$
(39,453
)
                                       
SUPPLEMENTAL DISCLOSURES:
                                     
Cash paid for:
                                     
Income tax payments
 
$
–
 
$
–
 
$
–
 
$
–
 
$
–
  $
–
                                         
Interest payments
 
$
282,949
 
$
76,511
 
$
172,779
 
$
127,041
 
$
36,030
 
$
412,361
                                         
Non-cash financing and investing activities
                                     
Purchase of equipment under capital leases
 
$
144,297
 
$
–
 
$
–
 
$
–
 
$
–
 
$
–
                                         
Discount on debt
 
$
871,307
 
$
38,629
 
$
63,144
 
$
75,466
 
$
30,889
 
$
208,128
 



44

--------------------------------------------------------------------------------


 


      
APPENDIX 2
HISTORICAL FINANCIAL INFORMATION
RELATING TO YARRAMAN



CONSOLIDATED FINANCIAL INFORMATION
30th June 2008




   
Proforma US
GAAP
(Unaudited)
Year Ended
June
2008
 
Proforma
International
Standards
(Unaudited)
Year Ended
June
2008
                     
Revenue
 
$
2,804,614
 
$
2,804,614
       
Cost of Revenue
   
1,789,768
   
1,789,768
                             
Gross Profit
   
1,014,846
   
1,014,846
       
Selling, General and Administrative expenses
   
1,078,191
   
1,078,191
                             
Income before Interest, Tax and USA Nonrecurring expense
   
(63,345
)
 
(63,345
)
     
USA Stock Issuances-Officers/ Directors/Legal
   
613,203
   
613,203
   
(Note 2
)
                     
Earnings before Interest and Taxes
 
$
(676,548
)
$
(676,548
)
                           
Current Assets
 
$
6,696,865
 
$
6,696,865
       
Fixed Assets
   
4,458,798
   
10,098,613
   
(Note 3
)
Other Assets
   
332,680
   
1,122,865
   
(Note 3
)
                     
Total Assets
 
$
11,488,343
 
$
17,918,343
                             
Current Liabilities
 
$
1,721,898
 
$
1,721,898
       
Long Term Liabilities
   
7,856,785
   
7,856,785
                             
Total Liabilities
   
9,578,683
   
9,578,683
       
Stockholders’ Equity (Deficit)
   
1,909,660
   
8,339,660
   
(Notes 1 and 3
)
                     
Total Liabilities and Stockholders’ Equity (Deficit)
 
$
11,488,343
 
$
17,918,343
       




Note 1.
Conversion of shareholder loans to equity




Note 2.
Includes stock issuance to officers and directors




Note 3.
Increase in value of fixed and intangible assets in accordance with IFRS


45

--------------------------------------------------------------------------------



      
APPENDIX 3 
HISTORICAL FINANCIAL INFORMATION
RELATING TO ADSL



CONDENSED CONSOLIDATED INCOME STATEMENT
In accordance with IFRS



   
1st January 2008
to
30th June 2008
(Unaudited)
£’000
 
10th April 2007
to 31st
December 2007
(Audited)
£’000
             
TURNOVER
   
2,453
   
520
                 
Cost of sales
   
(1,917
)
 
(425
)
               
Gross Profit
   
536
   
95
                 
Other revenue
   
254
   
174
                 
Distribution expenses
   
(153
)
 
(13
)
               
Administrative expenses
   
(413
)
 
(129
)
               
OPERATING PROFIT
   
224
   
127
                 
Finance costs
   
(11
)
 
-
                 
PROFIT BEFORE INCOME TAX
   
213
   
127
                 
Taxation
   
(20
)
 
(14
)
               
PROFIT FOR THE PERIOD
   
193
   
113
                 
ATTRIBUTABLE TO:
                             
Equity holders of the Company
   
187
   
128
                 
Minority interests
   
6
   
(15
)
                     
193
   
113
                 
EARNINGS PER SHARE
                             
Basic (pence per share)
   
0.63
   
1.08
                 
Diluted (pence per share)
   
0.63
   
1.07
 



46

--------------------------------------------------------------------------------



   
APPENDIX 3
 
HISTORICAL FINANCIAL INFORMATION
RELATING TO ADSL

 
CONDENSED CONSOLIDATED BALANCE SHEET
In accordance with IFRS
 
 
     
31st
     
30th June 2008
 
 December 2007
     
(Unaudited)
 
(Audited)
     
£’000
 
£’000
 
           
ASSETS
                             
NON-CURRENT ASSETS
             
Property, plant and equipment
   
411
   
1,456
 
Goodwill
   
1,570
   
1,570
 
Interests in brand name
   
127
   
127
                       
2,108
   
3,153
 
CURRENT ASSETS
             
Inventories
   
536
   
335
 
Due from minority shareholder
   
1,129
   
–
 
Due from shareholders
   
9
   
–
 
Trade receivables
   
361
   
608
 
Other receivables and prepayments
   
1,016
   
698
 
Cash and cash equivalents
   
102
   
521
                       
3,153
   
2,162
                 
TOTAL ASSETS
   
5,261
   
5,315
                 
EQUITY AND LIABILITIES
                             
CAPITAL AND RESERVES
             
Share capital
   
307
   
307
 
Reserves
   
2,857
   
2,750
                 
 
   
3,164
    3,057  
Minority interests
   
1,285
   
1,279
                 
TOTAL EQUITY
   
4,449
   
4,336
                 
CURRENT LIABILITIES
             
Due to shareholders
   
–
   
198
 
Receipts in advance
   
35
   
115
 
Short term loan – letter of credit
   
209
   
–
 
Trade payables
   
127
   
360
 
Other payables and accruals
   
421
   
293
 
Current tax payable
   
20
   
13
                 
TOTAL LIABILITIES
   
812
   
979
                 
TOTAL EQUITY AND LIABILITIES
   
5,261
   
5,315
 

 
47

--------------------------------------------------------------------------------


 


    
APPENDIX 3
HISTORICAL FINANCIAL INFORMATION
RELATING TO ADSL



CONDENSED CONSOLIDATED CASH FLOW STATEMENT
In accordance with IFRS



   
1st January 2008
 
10th April 2007
     
to
 
to 31st
     
30th June 2008
 
December 2007
     
£’000
 
£’000
             
Cash flows from operating activities
             
Profit before taxation
   
213
   
127
 
Adjustment for
             
Depreciation
   
31
   
26
 
Interest income
   
(12
)
 
(4
)
Waiver of amount due to a shareholder
   
(77
)
 
(160
)
               
Operating cash flows before working capital changes
   
155
   
(11
)
Increase in inventories
   
(201
)
 
(179
)
Decrease/(Increase) in trade receivables
   
247
   
(314
)
Increase in other receivables and prepayments
   
(318
)
 
(300
)
(Decrease)/Increase in amounts due to shareholders
   
(207
)
 
96
 
(Decrease)/Increase in receipts in advance
   
(80
)
 
88
 
(Decrease)/Increase in trade payables
   
(233
)
 
131
 
Increase/(Decrease) in other payables and accruals
   
205
   
(441
)
               
Cash used in operating activities
   
(432
)
 
(930
)
               
Interest income received
   
12
   
4
 
Tax paid
   
(13
)
 
(2
)
               
Net cash used in operating activities
   
(433
)
 
(928
)
               
Cash flows from investing activities
                             
Purchase of property, plant and equipment
   
(28
)
 
(103
)
Acquisition of subsidiaries, net of cash acquired
   
–
   
53
                 
Net cash used in investing activities
   
(28
)
 
(50
)
Cash flows from financing activities
             
Increase in bank loans – Letter of credits
   
209
   
–
 
Proceeds from issuance of ordinary shares
   
–
   
2,334
 
Share issue expenses
   
–
   
(857
)
               
Net cash generated from financing activities
   
209
   
1,477
                 
Net (decrease)/increase in cash and cash equivalents
   
(252
)
 
499
                 
Cash and cash equivalents at beginning of the period
   
521
   
–
 
Effect on foreign exchange rate change
   
(167
)
 
22
                 
Cash and cash equivalents at the end of period
   
102
   
521
                 
Analysis of the balances of cash and cash equivalents
             
Bank and cash balance
   
102
   
521
 

 
48

--------------------------------------------------------------------------------


 
 

   
APPENDIX 4
PRO FORMA STATEMENT OF NET ASSETS
 FOR THE ENLARGED GROUP
   



ILLUSTRATIVE PRO FORMA STATEMENT OF NET ASSETS FOR THE ENLARGED GROUP AS AT 30TH
JUNE 2008


The following unaudited pro forma statement of net assets of the Enlarged Group,
which has been prepared for illustrative purposes only, shows what the net
assets of the Enlarged Group might be following completion of the acquisitions
of Asia Distribution Solutions Limited and Jugiong by the Company. It has been
prepared on the basis that the acquisitions were completed at 30th June 2008 and
on the basis set out in the notes. Due to its nature, it may not give a true
reflection of the financial position of the Enlarged Group.



   
 30th June 2008
     
 
 
 
 
 
 
Proforma
 
All figures are in US$
 
YRMN
 
ADSL (2)
 
Jugiong (3)
 
Enlarged Group
 
IFRS BASIS
 
(Unaudited)
 
(Unaudited)
 
(Unaudited)
 
(Unaudited)
 
                   
ASSETS
                         
Current assets:
                         
Cash and cash equivalents
 
$
(39,452
)
$
1,680,746
 
$
-
 
$
1,641,294
 
Accounts receivable
   
723,530
   
2,922,649
   
-
   
3,646,179
 
Inventory
   
5,570,381
   
1,937,877
   
-
   
7,508,258
 
Due from related party
   
70,555
   
799,044
   
-
   
869,599
 
Other assets
   
371,850
   
500,099
   
-
   
871,949
                             
Total current assets
   
6,696,864
   
7,840,414
   
-
   
14,537,278
                             
Property, plant, and equipment, net (see Notes 1 and 4)
   
10,098,613
   
611,352
   
11,000,000
   
21,709,965
 
Intangible assets (Note 4)
   
1,122,865
   
254,916
   
-
   
1,377,782
 
Goodwill
   
-
   
2,485,163
   
-
   
2,485,163
 
Leasehold improvements
   
-
   
208,197
   
-
   
208,197
 
Amortization
   
-
   
(194,739
)
 
-
   
(194,739
)
                           
Total assets
 
$
17,918,343
 
$
11,205,302
 
$
11,000,000
 
$
40,123,646
                             
LIABILITIES AND SHAREHOLDERS’ EQUITY
                         
Current liabilities:
                         
Receipt in advance
 
$
-
 
$
66,424
 
$
-
 
$
66,424
 
Trade and other payables
   
1,618,133
   
2,012,797
   
-
   
3,630,930
 
Capital leases, current portion
   
103,765
   
-
   
-
   
103,765
                             
Total current liabilities
   
1,721,898
   
2,079,222
   
-
   
3,801,120
 

 
49

--------------------------------------------------------------------------------


 

   
APPENDIX 4
PRO FORMA STATEMENT OF NET ASSETS
 FOR THE ENLARGED GROUP
   

 

   
30th June 2008
 
 
             
Proforma
 
All figures are in US$
 
YRMN
 
ADSL (2)
 
Jugiong (3)
 
Enlarged Group
 
IFRS BASIS
 
(Unaudited)
 
(Unaudited)
 
(Unaudited)
 
(Unaudited)
 
                   
Capital leases, net of current portion
   
78,292
   
-
   
-
   
78,292
 
Related party debt
   
2,267,185
   
1,014,323
   
-
   
3,281,508
 
Long-term debt
   
5,511,308
   
323,230
   
5,000,000
   
10,834,538
                             
Total liabilities
   
9,578,683
   
3,416,775
   
5,000,000
   
17,995,458
                             
Shareholders’ equity
                         
Common stock
   
38,000
   
63,340
   
-
   
101,340
 
Accumulated earnings (deficit)
   
(8,525,269
)
 
1,264,244
   
-
   
(7,261,025
)
Subscription receivable
   
(88,000
)
 
-
   
-
   
(88,000
)
Minority interest
   
-
   
452,356
   
-
   
452,356
 
Redeemable convertible Note
   
-
   
-
   
6,000,000
   
6,000,000
 
Additional paid-in capital (Note 4)
   
16,914,931
   
6,008,587
   
-
   
22,923,516
                             
Total shareholders’ equity
   
8,339,660
   
7,788,527
   
6,000,000
   
22,128,187
                             
Total liabilities and shareholders’ equity
 
$
17,918,343
 
$
11,205,302
 
$
11,000,000
 
$
40,123,645
                             
Net Assets
 
$
8,339,660
 
$
7,788,527
 
$
6,000,000
 
$
22,128,187
                             
Tangible Assets
 
$
16,795,477
 
$
8,465,223
 
$
11,000,000
 
$
36,260,701
 

 
Notes:



(1)
Assumes the acquisition of the Jugiong vineyard together with the convertible
note of US$6,000,000 as of 30th June 2008.




(2)
Extracted from ADSL interim results to 30th June 2008 and translated into US
Dollars at $0.567 Pound Sterling to US Dollar.




(3)
Extracted from management information provided by Delta Dawn Pty, Ltd. as of
30th June 2008 and translated into US Dollars at $0.9605 US Dollars to one
Australian Dollar.




(4)
YRMN’s property, plant, equipment and intangible assets have been recorded at
fair market value in accordance with IFRS for purposes of this statement. Under
U.S. GAAP these items are reported at their original historical cost basis. The
increase in value based on IFRS is added to Additional paid-in capital.


50

--------------------------------------------------------------------------------





      
APPENDIX 5
ADDITIONAL INFORMATION
RELATING TO ADSL AND YARRAMAN
   

 

1.
RESPONSIBILITY STATEMENTS




1.1
The YRMN Directors, whose names are set out in paragraph 2.1 below, accept
responsibility for the information contained in this document (other than the
information relating to ADSL, the ADSL Directors or members of their immediate
families and persons connected with the Directors). To the best of the knowledge
and belief of the YRMN Directors (who have taken all reasonable care to ensure
that such is the case), the information contained in this document is in
accordance with the facts and does not omit anything likely to affect the import
of such information.




1.2
The ADSL Directors, whose names are set out in paragraph 2.2 below, accept
responsibility for the information contained in this document relating to ADSL,
the ADSL Directors, their immediate families and persons connected with the ADSL
Directors. To the best of the knowledge and belief of the ADSL Directors (who
have taken all reasonable care to ensure that such is the case), the information
contained in this document relating to ADSL, the ADSL Directors, their immediate
families and persons connected with the ADSL Directors, is in accordance with
the facts and does not omit anything likely to affect the import of such
information.

 

2.
DIRECTORS

 

2.1
The Directors of Yarraman are:

 
William J. Stubbs
Ian Long
Gary Blom
 
The business address of each of the YRMN Directors is c/o Yarraman Winery, Inc.,
Yarraman Road, Wybong, Upper Hunter Valley, New South Wales, Australia 2333,
which is also the principal place of business of Yarraman.



2.2
The directors of ADSL are:

 
Michael Kingshott
Alan Leung Steve Wong Andrew Tan


The business address of each of the ADSL Directors is at 2379, Wu Zhong Road,
Min Hang District, Shanghai, PRC 20110 which is also ADSL’S principal place of
business. ADSL’s registered office is at Codan Trust Company (Cayman) Limited,
Cricket Square, Hutchins Drive, P.O. Box 2681, Grand Cayman, KY1-1111, Cayman
Islands.


51

--------------------------------------------------------------------------------


 

     
APPENDIX 5
ADDITIONAL INFORMATION
RELATING TO ADSL AND YARRAMAN
   




2.3
The Proposed Directors of Yarraman are:



Michael Kingshott
Geoff White
Steve Wong
Aileen Pringle
Stephen Kulmar
June Boo


The business address of each of the proposed Australian Directors being Geoff
White & Stephen Kulmar is c/o Yarraman Estate, Pty Ltd, Yarraman Road, Wybong,
Upper Hunter Valley, New South Wales, Australia 2333, which is also the
principal place of business of Yarraman.



3.
SUMMARY OF THE SERVICE CONTRACTS AND LETTERS OF APPOINTMENT OF THE YMRN
DIRECTORS



Except for William Stubbs Chairman of Yarraman who receives AUD$10,000 per annum
for serving as Chairman of the YRMN Board, the YRMN Directors do not receive
compensation for serving in such capacity as there is currently no compensation
policy in place. After completion of the Offer, the YRMN Board will discuss
future Director compensation policies. Each director shall hold office until the
next election of directors by stockholders and until their successors are
elected and qualified or until their earlier resignation or removal.


The ADSL Directors who will become YRMN Directors at Closing shall hold office
until the next election of directors by shareholders and until their successors
are elected and qualified or until their earlier resignation or removal.



4.
DISCLOSURE OF INTERESTS AND DEALING IN SHARES

 

4.1
Interests in Yarraman




4.1.1
As at 24th November 2008, being the last practicable before the date of this
document, the interests of the YRMN Directors, their immediate families and
connected persons (within the meaning of section 252 of the Companies Act) in
the share capital of Yarraman, all of which are beneficial are as follows:

 
Name
 
Number of Yarraman Shares
                 
William J. Stubbs
         
75,000
 
Ian Long
   
225,000
       
Gary Blom
         
6,045,200
 

 

4.1.2
As at 24th November 2008, Geoff White and Stephen Kulmar are the beneficial
owners of 8,405,676 YRMN Shares and 275,800 YRMN Shares respectively.

 
52

--------------------------------------------------------------------------------





   
APPENDIX 5
ADDITIONAL INFORMATION
RELATING TO ADSL AND YARRAMAN

 

4.2
Dealing in YRMN Shares




4.2.2
There have been no dealings for value in YRMN Shares in the last twelve months
by the YRMN Directors, members of their immediate families and their connected
persons.

 

4.2.3
There have been no dealings for value in YRMN Shares in the last twelve months
by ADSL or any persons who have given irrevocable undertakings to accept the
Offer.

 

4.3
Interests in ADSL




4.3.2
As at 24th November 2008, being the last practicable date before the date of
this document, the interests of the ADSL Directors, their immediate families and
connected persons (within the meaning of section 252 of the Companies Act) in
the share capital of ADSL, all of which are beneficial are as follows:



Name
 
Number of ADSL Shares Michael Kingshott including trusts
 
 
   
4,731,332
* 
Steve Wong
   
450,000
 
Andrew Tan
   
1,039,832
** 




*
Includes 339,832 ADSL shares held in the name of Michael Kingshott on behalf of
Andrew Tan




**
Excludes 339,832 ADSL held by Michael Kingshott on behalf of Andrew Tan



Certain of the ADSL Directors are entitled to receive YRMN Preferred Shares in
consideration of the surrender of their ADSL Options and/or waiver of rights to
receive ADSL Shares. Please refer to paragraph 9 of Part II for further details.
Prior to this Offer, none of the ADSL Directors, nor their immediate families or
connected persons (within the meaning of section 252 of the Companies Act), have
any other interest in the share capital of YRMN.



4.4
Dealing in ADSL Shares




4.4.2
There have been no dealings for value in ADSL Shares in the last twelve months
by YRMN or any of the YRMN Directors, members of their immediate families and
their connected persons.




4.4.3
On the 9th April 2008 Michael Kingshott acquired 80,000 ADSL Shares and on the
26th June 2008 Get Ahead Investment a company of which Michael Kingshott has a
beneficiary interest in acquired 2,330,000 ADSL Shares and 225,000 for Helen
Kingshott.


53

--------------------------------------------------------------------------------




   
APPENDIX 5
ADDITIONAL INFORMATION
RELATING TO ADSL AND YARRAMAN

 

4.4.4
Other than as stated in paragraph 4.4.3 above, there have been no dealings for
value in ADSL Shares in the last twelve months by the ADSL Directors, members of
their immediate families and their connected persons.




4.4.5
Other than as stated there in paragraph 4.4.3 above, there have been no dealings
for value in ADSL Shares in the last twelve months by persons who have given
irrevocable undertakings to accept the Offer.

 

5.
MARKET QUOTATIONS OF SHARES




5.1
The following table sets out the closing middle market quotations for ADSL
Shares as derived from AIM:

 

5.1.2
the first Business Day of each of the six months prior to the date of this
document;

 

5.1.3
15th July 2008 (the last business day before the commencement of the Offer
period); and

 
Date
 
Price per Ordinary Share
     
(pence)
           
1st June 2008
   
20.50
 
1st July 2008
   
15.50
 
15th July 2008
   
17.50
 
1st August 2008
   
24.00
 
1st September 2008
   
21.00
 
1st October 2008
   
19.50
 
1st November 2008
   
20.00
 

 

5.2
The last sale price of YRMN Common Shares was $1.50 on 23rd April 2008.



The conversion of AUD$5.3 million debt in Yarraman into 12,000,000 YRMN Common
Shares by certain shareholders of Yarraman on 30th June 2008 took place at a
price of US$0.42 per YRMN Common Shares and a prevailing currency exchange rate
of AU$1: US$0.95.

54

--------------------------------------------------------------------------------



   
APPENDIX 5
ADDITIONAL INFORMATION
RELATING TO ADSL AND YARRAMAN




6.
SHARE CAPITAL HISTORY OF YRMN

 

       
Total Shares
     
Number of Shares
 
Outstanding
                 
10th December 1996 initial stock issuance
   
2,100,000
   
2,100,000
                 
15th August 2005 stock dividend, 4.55 shares for each 1 share held
   
9,555,000
   
11,655,000
                 
12th December 2005 stock cancellation by shareholders
   
(8,158,500
)
 
3,496,500
                 
22nd December 2005 issuance of shares to purchase Yarraman Australia
   
15,000,000
   
18,496,500
                 
22nd December 2005 stock issued for finders fee
   
1,250,000
   
19,746,500
                 
22nd December 2005 sale of stock private placement
   
5,253,500
   
25,000,000
                 
16th July 2007 sale of stock to Officer
   
250,000
   
25,250,000
                 
30th June 2008 shares issued to Directors, Officers and Consultants
   
750,000
   
26,000,000
                 
30th June 2008 shares issued to convert debt to equity
   
12,000,000
   
38,000,000
 

 

7.
SUMMARY OF ARTICLES OF INCORPORATION AND BY-LAWS OF YRMN

 
Summary of Articles of Incorporation


Purpose: The corporation is organized for the purpose of engaging in any lawful
activity, within or without the State of Nevada.


Stock: The total number of shares of authorized capital stock that may be issued
by the corporation is 100,000,000, of which 90,000,000 shares are common stock,
par value $0.001, and 10,000,000 shares are preferred stock, par value $0.001.
Shares of preferred stock may be issued in one or more series as may be
established from time to time by a resolution of the board of directors, each of
which shall consist of such number of shares with such distinctive designation
or title as shall be fixed by resolutions of the board of directors prior to
issuance of such shares. Each such class or series of preferred stock shall have
such voting powers (full or limited or no voting powers) and such preferences
and relative, participating, option or other special rights and such
qualifications, limitations or restrictions, as shall be stated in resolutions
adopted by the board of directors providing for the issuance of such series of
preferred stock.


55

--------------------------------------------------------------------------------



   
APPENDIX 5
ADDITIONAL INFORMATION
RELATING TO ADSL AND YARRAMAN

 
Duration: The corporation is to have perpetual existence.


Directors’ and Officers’ Liability: A director or officer shall not be
personally liable to the corporation or its stockholders for damages for breach
of fiduciary duty as a director or officer but liability of a director or
officer shall not be eliminated or limited for (i) acts or omissions which
involve intentional misconduct, fraud or a knowing violation of law or (ii) the
unlawful payment of distributions. Any repeal or modification of the Articles of
Incorporation by stockholders shall be prospective and shall not adversely
affect any limitation on the personal liability of a director or officer for
acts or omissions prior to such repeal or modification.


Indemnity: Every person who was or is, or threatened to be made, a party to, or
is involved in any civil, criminal, administrative or investigative action, suit
or proceeding, by reason that he or a person of whom he is the legal
representative, is or was a director or officer of the corporation or serving at
the request of the corporation as a director or officer of another corporation,
or as its representative in a partnership, joint venture, trust or other
enterprise, shall be indemnified and held harmless to the fullest extent legally
permissible under Nevada law against all expenses, liability and loss (including
attorneys’ fees, judgments, fines and amounts paid or to be paid in settlement)
reasonably incurred or suffered by him in connection therewith. Such right of
indemnification shall be a contract right enforceable by him. Expenses incurred
by an officer or director in defending an action, suit or proceeding must be
paid by the corporation as incurred and in advance of the final disposition,
upon receipt of an undertaking by or on behalf of the director or officer to
repay the amount if it is ultimately determined by a court of competent
jurisdiction that he is not entitled to indemnification by the corporation.
Indemnification rights are not exclusive of any other right which directors,
officers or their representatives may thereafter acquire and they shall be
entitled to their respective rights of indemnification under any bylaw,
agreement, stockholder vote, provision of law, or otherwise, as well as their
rights under the Articles of Incorporation. Indemnification rights shall
continue as to a person who has ceased to be a director, officer, employee or
agent and shall inure to the benefit of their heirs, executors and
administrators. The board of directors may adopt bylaws with respect to
indemnification to provide the fullest indemnification permitted by Nevada law
and may authorize the corporation to purchase and maintain insurance on behalf
of any officer or director, or person serving at the request of the corporation
as director or officer of another corporation, or as its representative, against
any liability asserted against him incurred in such capacity, whether or not the
corporation would have the power to indemnify him.
 
56

--------------------------------------------------------------------------------


 

   
APPENDIX 5
ADDITIONAL INFORMATION
 
RELATING TO ADSL AND YARRAMAN



Summary of Bylaws


Stockholders


Certificates: Each stockholder is entitled to a certificate signed by or in the
name of the chairman of the board of directors or the president or vice
president and treasurer or secretary of the corporation certifying the number of
shares owned by him and setting forth any additional statements required by the
General Corporation Law of Nevada (“GCL”), including any restrictions on the
transfer or registration of transfer of stock of any class or series. The
corporation may issue a new certificate in place of any certificate alleged to
have been lost, stolen, or destroyed, and the board of directors may require the
owner, or legal representative, of any lost, stolen, or destroyed certificate to
give the corporation a bond sufficient to indemnify the corporation against any
claim that may be made against it on account of the alleged loss, theft, or
destruction of any such certificate or the issuance of a new certificate.


Transfers: Upon compliance with any provisions restricting transfer or
registration of transfer of stock, transfers or registration of transfers of
stock shall be made only on the corporation’s stock ledger by the registered
holder thereof, or by his attorney thereunto authorized by power of attorney
filed with the secretary of the corporation or transfer agent or registrar, and
on surrender of the certificate(s) for such shares properly endorsed and the
payment of any taxes due thereon.


Record Date: For the purpose of determining the stockholders entitled to notice
of or to vote at any stockholders’ meeting, or adjournment thereof, or to
express consent to action in writing without a meeting, or entitled to receive
dividend payment or other distribution or the allotment of any rights, or
entitled to exercise any rights in respect of any change, conversion, or
exchange of stock or for the purpose of any other lawful action, the directors
may fix, in advance, a record date, which shall not be more than 60 days nor
less than 10 days before the date of such meeting, nor more than 60 days prior
to any other action. If a record date is not fixed, the record date is the close
of business on the day before the day on which notice is given or, if notice is
waived, at the close of business on the day before the meeting is held.
Determination of stockholders of record entitled to notice of or to vote at any
stockholders’ meeting applies to adjournment of the meeting; provided, however,
that the board may fix a new record date for the adjourned meeting. The
directors must fix a new record date if the meeting is adjourned to a date more
than 60 days later than the date set for the original meeting.


Meetings:



a.
Time, Place, Call: Annual meetings shall be held on the date and time and at
such place within or without Nevada, as shall be fixed from time to time by the
directors, provided that the first annual meeting shall be held within 13 months
after the corporation’s organization, and each successive annual meeting shall
be held within 13 months after the date of the preceding annual meeting. Special
meetings shall be held on the date and time fixed by the directors. Annual and
special meetings may be called by the directors or any officer instructed by the
directors to call the meeting.


57

--------------------------------------------------------------------------------





   
APPENDIX 5
ADDITIONAL INFORMATION
 
RELATING TO ADSL AND YARRAMAN




b.
Notice: Notice of all meetings shall be in writing and signed by the president,
vice president or secretary, or by such other person(s) as the directors must
designate. Notice must state the purpose(s), time and place of the meeting and
must be delivered personally or mailed postage prepaid to each stockholder not
less than 10 (20 in the case of an annual meeting) nor more than 60 days before
the meeting. If mailed, it must be directed to the stockholder at his address as
it appears on the corporation’s records. Any stockholder may waive notice of any
meeting by a writing signed by him, or his duly authorized attorney, either
before or after the meeting; and if notice is required to be given under the
GCL, a waiver thereof in writing and duly signed whether before or after the
time stated therein, shall be deemed equivalent thereto.




c.
Conduct: Stockholder meetings shall be presided over by one of the following
officers in the order of seniority and if present and acting: the chairman of
the board, vice chairman of the board, president, vice president, or, if none of
the foregoing is in office and present and acting, by a chairman chosen by the
stockholders. The corporation’s secretary, or in his absence, an assistant
secretary, shall act as secretary of every meeting, but if neither is present,
the chairman of the meeting shall appoint a secretary of the meeting.




d.
Proxy: Any stockholder may designate another person to act for him by proxy in
any manner described in or authorized by GCL Section 78.355 at any meeting of
stockholders.




e.
Quorum: 1/3 of the voting power present in person or by proxy, regardless of
whether the proxy has authority to vote on all matters, constitutes a quorum at
a stockholders’ meeting for the transaction of business unless the action to be
taken requires a greater proportion. Stockholders present may adjourn the
meeting despite the absence of a quorum.




f.
Voting: Each share shall entitle the holder thereof to one vote. A plurality of
the votes cast shall elect directors to the board. Any other action is approved
if the number of votes cast in favor of the action exceeds the number of votes
cast in opposition, except where the GCL, Articles of Incorporation, or Bylaws
prescribe a different percentage of votes. In the election of directors, voting
need not be by ballot; and, except as otherwise provided by the GCL, voting by
ballot shall not be required for any other action. Stockholders may participate
in a meeting by conference telephone or similar method of communication by which
all persons participating in the meeting can hear each other.




g.
Action without Meetings: Except as otherwise provided by GCL, any action
required or permitted to be taken at a stockholders’ meeting may be taken
without a meeting if, before or after the action, a written consent thereto is
signed by stockholders eligible to vote, holding at least a majority of the
voting power; provided that if a different proportion of voting power is
required for such action, that proportion of written consents is required.


58

--------------------------------------------------------------------------------





   
APPENDIX 5
ADDITIONAL INFORMATION
 
RELATING TO ADSL AND YARRAMAN



Directors


Functions: The board of directors shall manage the business and affairs of the
corporation and shall have authority to fix the compensation of the members
thereof for services in any capacity.


Qualifications, Number: Each director must be at least 18 years old and need not
be a stockholder or resident of Nevada. Except for the first board of directors
(which shall consist of no less than 5 nor more than 15 persons), the number of
directors may be fixed by action of the stockholders or directors, or, if the
number is not fixed, the number shall be 5. The number of directors may be
increased or decreased by action of the stockholders or directors.


Election, Term: A plurality of the votes cast shall elect directors. Directors
who are elected at an election by stockholders or in the interim to fill
vacancies and newly created directorships, shall hold office until the next
election of directors by stockholders and until their successors are elected and
qualified or until their earlier resignation or removal. In the interim between
elections by stockholders, newly created directorships and any vacancies in the
board, including vacancies resulting from the removal of directors for or
without cause by the stockholders and not filled by said stockholders, may be
filled by the vote of a majority of the remaining directors then in office,
although less than a quorum, or by the sole remaining director.


Meetings:



a.
Time, Place, Call: Meetings shall be held at such time and at such place, within
or without Nevada, as shall be fixed by the board of directors, except that the
first meeting of a newly elected board shall be held as soon after its election
as the directors may conveniently assemble. No call is required for regular
meetings for which time and place have been fixed. Special meetings may be
called by or at the direction of the chairman, vice chairman, president or
majority of directors in office.




b.
Notice: No notice is required for regular meetings for which the time and place
have been fixed. Written, oral, or any other mode of notice of the time and
place shall be given for special meetings in sufficient time for the convenient
assembly of the directors. Notice, if any, need not be given to a director or
committee member who submits a signed written waiver of notice before or after
the time stated therein.




c.
Quorum, Action: A majority of the directors then in office, at a meeting duly
assembled, shall constitute a quorum. A majority of the directors present,
whether or not a quorum is present, may adjourn a meeting. Except as the GCL,
Articles of Incorporation or Bylaws otherwise provide, the act of the directors
holding a majority of the voting power of the directors, present at a meeting at
which a quorum is present, is the act of the board.




d.
Chairman: the chairman of the board, if any and if present and acting, shall
preside at all meetings. Otherwise the vice chairman, president or any other
director chosen by the board shall preside.


59

--------------------------------------------------------------------------------





     
APPENDIX 5
ADDITIONAL INFORMATION
 
RELATING TO ADSL AND YARRAMAN



Removal: Any or all directors may be removed for or without cause in accordance
with the GCL.


Written Actions: Any action required or permitted to be taken at a meeting of
the board of directors, or any committee thereof, may be taken without a meeting
if, before or after the action, a written consent thereto is signed by all the
members of the board or committee.


Officers


Officers: The corporation must have a president, secretary, and treasurer and,
if deemed necessary or desirable by the board or chairman or vice chairman of
the board, an executive vice president, other vice presidents, assistant
secretaries, assistant treasurers, and such other officers and agents with such
titles as the resolution choosing them shall designate. Each of any such
officers must be natural persons and must be chosen by or in the manner
determined by the board of directors. Except as may otherwise be provided in the
resolution choosing him, no officer other than the chairman and vice chairman of
the board, if any, need be a director. Any person may hold two or more offices,
as the directors may determine.


Term: Unless otherwise provided in the resolution choosing him, each officer
shall be chosen for a term which shall continue until the board meeting
following the next annual meeting of stockholders and until his successor is
chosen or until resignation or removal before the expiration of his term. Any
officer may be removed, with or without cause, by or in the manner determined by
the board of directors. Any vacancy in any office may be filled by or in the
manner determined by the board.


Duties, Authority: All officers shall have such authority and perform such
duties in the management and operation of the corporation as shall be prescribed
in the resolution designating such officers and prescribing their authority and
duties, and shall have such additional authority and duties as are incident to
their office except to the extent that such resolutions or instruments may be
inconsistent therewith.


Control over Bylaws


Control: New bylaws may be adopted or the bylaws may be amended, altered or
repealed by the stockholders. The power to amend, alter, and repeal the bylaws
and to make new bylaws, other than a bylaw or amendment thereof changing the
authorized number of directors, shall be vested in the board of directors
subject to any bylaws adopted by the stockholders.

60

--------------------------------------------------------------------------------





   
APPENDIX 5
ADDITIONAL INFORMATION
 
RELATING TO ADSL AND YARRAMAN




8.
INDUCEMENT FEE



Pursuant to the terms of the Implementation Agreement:



(i)
ADSL has agreed to pay an inducement fee of US$100,000 by way of compensation in
the event that the Offer is announced on a recommended basis and, after such
announcement:




(a)
the ADSL Directors do not unanimously and without qualification recommend that
ADSL Shareholders accept the Offer or, if relevant, to vote in favour of
accepting the Offer or it (or at any committee of the ADSL Directors) at any
time withdraws or adversely modifies or qualifies its recommendation to
shareholders to accept the Offer, or if relevant, vote in favour of accepting
the Offer, or it (or any committee of the ADSL Shareholders) at any time decides
not to proceed with the Offer;




(b)
a Third Party Transaction is announced prior to the Offer lapsing or being
withdrawn, which Third Part y Transaction subsequentl y becomes or is declared
wholl y unconditional or is completed within six months; or




(c)
the Offer is withdrawn, terminated, lapses or otherwise expires, or is not
implemented, in any such case, as a result of ADSL being in substantial breach
of its obligations under the Implementation Agreement which is so material as to
have caused or to have contributed materially to such withdrawal, termination,
lapse or other expiration, or failure to implement, and




(ii)
YRMN has undertaken to pay an inducement fee of US$100,000 by way of
compensation in the event that, inter alia, the Offer is announced on a
recommended basis and, after such announcement:




(a)
the YRMN Board does not unanimously and without qualification recommend
shareholders to vote in favour of any resolution of the YRMN shareholders which
is required to be passed in order to implement the proposed transaction or at
any time withdraws or adversely modifies or qualifies its recommendation to
shareholders, or it (or any committee of such Board) at any time decides not to
proceed with the Offer; or




(b)
the Offer is withdrawn, not implemented or lapses as a result of YRMN being in
substantial breach of its obligations under the Implementation Agreement which
is so material as to have caused or to have contributed materially to such
withdrawal, failure to implement, or lapse.


61

--------------------------------------------------------------------------------





   
APPENDIX 5
ADDITIONAL INFORMATION
 
RELATING TO ADSL AND YARRAMAN




9.
MATERIAL CONTRACTS OF YRMN




(i)
The Implementation Agreement.




(ii)
Employment Agreement with Ian Long commencing 16th July 2007 which includes set
annual salary and bonus structure based on performance. The contract can be
terminated by either party with two months notice other than for cause.




(iii)
Loan agreement dated 22nd December 2005 with Provident Bank. Balance at 30th
June 2008 of AUD$5,731,990, due on 31st December 2008, interest ranging between
10.5 per cent to 16.5 per cent.




(iv)
On 30th June 2008 Delta Dawn Pty., Ltd. converted AUD$2,900,000 of long term
debt into 6,559,524 YRMN Common Shares.




(v)
On 30th June 2008 Whinners Pty., Ltd. converted AUD$2,400,000 of long term debt
into 5,440,476 YRMN Common Shares.




10.
RELATED PARTY TRANSACTIONS



Upon completion of the Offer, Yarraman has agreed to acquire Jugiong Vineyard
from Delta Dawn Pty., Ltd. In connection therewith, Yarraman has agreed to issue
a convertible promissory note to Delta Dawn Pty., Ltd. in the amount of $6
million and has agreed to assume an outstanding loan in the amount of $5
million.




On 30th June 2008 Delta Dawn Pty., Ltd. converted AUD$2,900,000 of long term
debt into 6,559,524 shares if the Company’s common stock.


Whinners Pty. Ltd., which is owned by Geoff White, a major shareholder of
Yarraman has a loan agreement with Yarraman. Total original loan was
AUD$3,875,000 starting on 1st July 2007 at 6.50 per cent interest. On 30th June
2008 Whinners received 5,440,476 shares in exchange for AUD$2,400,000 of the
debt, leaving a remaining balance of AUD$1,475,000, which is due on 30th
September 2009.


In addition, Whinners Pty., Ltd. has loaned Yarraman funds from time to time as
needed.



11.
OTHER INFORMATION



Save as disclosed in this document, no agreement, arrangements or understanding
exists whereby the beneficial ownership of any of the ADSL Shares to be acquired
by Yarraman pursuant to the Offer will be transferred to any other person.


Evolution has given and has not withdrawn its written consent to the references
to its name in the forms and contexts in which they appear.

62

--------------------------------------------------------------------------------





   
APPENDIX 5
ADDITIONAL INFORMATION
 
RELATING TO ADSL AND YARRAMAN




12.
DOCUMENTS AVAILABLE FOR INSPECTION



The documents referred to below will be available for inspection at ADSL Fleet
House 8-12 New Bridge Street. London. EC4V6AL. the addresses above during normal
business hours on any weekday (Saturdays, Sundays and public holidays excepted)
while the Offer remains open for acceptance:



·
Each of the arrangements summarised in paragraphs 9 and 10 of this Appendix 5;




·
The YRMN By-laws and articles of incorporation;




·
The Yarraman accounts filings for the periods covered in Appendix 3;




·
The ADSL accounts for 2007 and the interim statement for H1 2008;




·
The ADSL memorandum and articles;




·
The RNS announcements relating to the offer;




·
The final offer document and form of acceptance.



Date: 27th November 2008

63

--------------------------------------------------------------------------------





   
APPENDIX 6
DEFINITIONS



The following definitions apply throughout this document, unless the context
otherwise requires:


“Additional YRMN Authority”
shall mean the increase in the number of authorized YRMN Common Shares that may
be issued pursuant to YRMN’s articles of incorporation to an amount as shall be
sufficient to enable each New YRMN Preferred Share to convert into ten YRMN
Common Shares;
   
“ADSL” or “Company”
Asia Distribution Solutions Limited;
   
“ADSL Board”
the board of directors from ADSL;
   
“ADSL Depository Interests”
a dematerialised depositary interest representing an entitlement to an ADSL
Share;
   
“ADSL Directors”
the directors of ADSL as at the date of this document, being the persons whose
names are set out in paragraph 8 of Part I of this document and “ADSL Director”
means any one of them;
   
“ADSL Director Shareholders”
ADSL Directors and directors of the ADSL Subsidiaries who hold ADSL Shares or
ADSL Depository Interests;
   
“ADSL Group”
ADSL and the Subsidiaries;
   
“ADSL Options”
Options to purchase ordinary shares of ADSL;
   
“ADSL Shares”
ordinary shares of ADSL;
   
“ADSL Shareholders”
holders of ADSL Shares or ADSL Depository Interests;
   
“ADSL Subsidiaries”
Vitality, Highland and Panda;
   
“AIM”
the market of that name operated by the London Stock Exchange plc;
   
“AIM Rules”
the AIM Rules for Companies published by the London Stock Exchange plc;
   
“AUD$”
Australian dollars, the official currency of Australia;
   
“Board”
the board of directors of YRMN;
   
“Capita Registrars”
a trading name of Capita Registrars Limited;


64

--------------------------------------------------------------------------------





   
APPENDIX 6
DEFINITIONS



“Certificated”
a share or other security which is not in uncertificated form (that is, not in
CREST);
   
“City Code”
the City Code on Takeovers and Mergers;
   
“Closing”
the exchange of the ADSL Shares for YRMN Shares;
   
“Concert Party”
has the meaning given to it in the City Code;
   
“Companies Act”
The Companies Act 2006 (as amended);
   
“CREST”
the relevant system (as defined in the CREST Regulations) of which Euroclear is
the Operator (as defined in the CREST Regulations);
   
“CREST Manual”
the CREST Manual published by Euroclear;
   
“CREST member”
a person who has been admitted by Euroclear as a system member (as defined in
the CREST Regulations);
   
“CREST participant”
a person who is, in relation to CREST, a system-participant (as defined in the
CREST Regulations);
   
“CREST Regulations”
the Uncertificated Securities Regulations 2001 (SI 2001 No. 3775), as amended;
   
“CREST Sponsor”
a CREST participant admitted to CREST as a CREST sponsor;
   
“Delta Dawn”
Delta Dawn Pty Ltd as Trustees for the Yarraman Road Trust, the beneficiaries of
which include directors and various shareholders of Yarraman; Delta Dawn is a
shareholder of Yarraman Winery Inc.;
   
“Depository”
Capita IRG Trustees Limited;
   
“Disclosed”
means:
     
(i)
as disclosed in ADSL’s report and accounts for the year ended 31st December
2007;
     
(ii)
as publicly announced by ADSL by the delivery of an announcement to the
Regulatory News Service prior to the date of the Second Announcement;


65

--------------------------------------------------------------------------------





   
APPENDIX 6
DEFINITIONS




 
(iii)
as disclosed in the First Announcement or the Second Announcement; or
     
(iv)
as otherwise fairly disclosed in writing to YRMN or its advisers by or on behalf
of ADSL prior to the date of the Second Announcement.
   
“Enlarged Group”
Yarraman, the ADSL Group and the Jugiong Vineyard;
   
“Evolution”
Evolution Securities China Limited;
   
“Euroclear”
Euroclear UK and Ireland Limited a company incorporated under the laws of
England and Wales under number 2872738;
   
“First Announcement”
the announcement of the Office released to Regulatory Information Service on 4th
September 2008;
   
“First Closing Date”
19th December 2008;
   
“Following Day Announcement”
has the meaning given to it in paragraph 2 of Part B of Appendix 1
   
“Highland”
Highland Mist Holdings Limited, a company registered in the British Virgin
Islands with company number 1454985;
   
“HORECA”
A business term that is a concatenation of the words Hotel/ Restaurant/café,
which refers to a sector of the food service industry, that is to establishments
that prepare and serve food and beverages;
   
“Implementation Agreement”
the implementation agreement dated 4th September 2008 made between YRMN and ADSL
(and the amendment thereto dated 31st October 2008) under which the parties
thereto agreed to adopt certain provisions of the City Code in relation to the
Offer;
   
“Independent Competing Offer”
means an offer, tender offer, scheme of arrangement, recapitalisation or other
transaction for or in respect of some or all of the ADSL Shares which is made by
a party which is not an associate (as defined in the City Code) of YRMN and
shall include, without limitation, an announcement of such a transaction (or
potential transaction) (whether or not subject to any preconditions);


66

--------------------------------------------------------------------------------





   
APPENDIX 6
DEFINITIONS



“Jugiong Vineyard”
the Jugiong Vineyard located over two blocks of land totaling 650 acres
comprising the Wirrilla Homestead and Wirrilla Point Block, with 475 acres under
vines;
   
“New World”
areas outside the traditional wine-growing areas of Europe, in particular
Argentina, Australia, Chile, New Zealand, South Africa and the USA;
   
“New YRMN Common Shares”
new YRMN Common Shares to be allotted and issued, credited as fully paid, to the
ADSL Shareholders other than the ADSL Director Shareholders as consideration
under the Offer;
   
“New YRMN Preferred Shares”
Series A Convertible Preferred Stock of Yarraman, par value $.001 per share,
each share carrying the rights of ten YRMN Common Shares and automatically
convertible into ten YRMN Common Shares upon the granting by YRMN of the
Additional Authority to be allotted and issued, credited as fully paid, to the
ADSL Director Shareholders as consideration under the Offer;
   
“New YRMN Shares”
together t h e New YRMN Common S hares and t h e YRMN Preferred Shares;
   
“Offer”
the offer by YRMN to acquire the entire issued and to be issued share capital of
ADSL on the terms and subject to the conditions set out in this document and the
Form of Acceptance and, where the context so requires, any subsequent revision,
variation, extension or renewal thereof;
   
“Panda”
Panda Express China Limited, a company registered in the British Virgin Islands
with company number 1034943;
   
“Pink Sheets”
The Pink Sheets is a centralized quotation service that collects and publishes
market maker quotes for OTC securities in real time. Pink Sheets is a nexus of
OTC dealer markets that enhances price transparency in the OTC markets so
investors can more efficiently buy and sell OTC securities. Pink Sheets is owned
and operated by Pink OTC Markets Inc.;
   
“PRC”
the People’s Republic of China;
   
“Proposed Directors”
the board of Yarraman following completion of the Offer, being Michael
Kingshott, Geoff White, Steve Wong, Aileen Pringle, June Boo and Stephen Kulmar;


67

--------------------------------------------------------------------------------





   
APPENDIX 6
DEFINITIONS



“Questionnaire”
the Selling Shareholder Questionnaire to be completed by each ADSL Shareholder;
   
“RMB”
Reminbi, the official currency of China;
   
“Securities Act”
the Securities Act of 1933, as amended, of the USA;
   
“SEC”
the Securities and Exchange Commission of the USA;
   
“SEC Rules”
the Rules and Regulations of the SEC;
   
“Second Announcement”
an updating announcement relating to the Offer released to a Regulatory
Information Service on 31st October 2008;
   
“Stock Withdrawal”
a properly authenticated dematerialised instruction in respect of a transaction
type referred to in the CREST Manual as a stock withdrawal;
   
“TBC (Shanghai) Ltd”
a company incorporated in China with company number 3101032000696;
   
“Third Party Transaction”
means an offer or proposal (as amended or revised from time to time and whether
or not subject to any pre-conditions and howsoever implemented) made (i) by a
third party not acting in concert with YRMN, for 50 per cent or more of the
issued share capital of ADSL or any class thereof (other than those shares owned
or contracted to be acquired by the person making such offer and its
associates); or (ii) which involves, in any such case, a change of control of
ADSL (other than the acquisition of control by YRMN and/or a person acting in
concert with YRMN) or which involves the disposal of any interest in a material
part (being not less than 75 per cent);
   
“Uncertificated Form”
a depository interest or other security which is held in CREST;
   
“USA” or “U.S.”
United States of America;
   
“US$”
United States dollars, the official currency of the USA;
   
“Vitality”
Vitality Development Holding Limited, a company registered in the British Virgin
Islands with company number 1027729;


68

--------------------------------------------------------------------------------





   
APPENDIX 6
DEFINITIONS



“Yarraman” or “YRMN”
Yarraman Winery Inc., a company registered in Nevada, USA whose address is at
700 Yarraman Road, Wybong, Upper Hunter Valley, New South Wales, Australia 2333;
   
“YRMN Board”
the board of directors of YRMN;
   
“YRMN Common Shares”
shares of common stock of Yarraman, par value $.001 per share; and
   
“YRMN Directors”
the Directors of YRMN as at the date of this document, being the persons whose
names are set out in Part II of this document and “YRMN Director” means any one
of them.


69

--------------------------------------------------------------------------------


 